Exhibit 10.1

AGREEMENT AND PLAN OF MERGER

March 30, 2006



--------------------------------------------------------------------------------

Table of Contents

 

         Page ARTICLE I.   MERGER    1

1.1

  Merger of Acquisition Sub Into Target    1

1.2

  Effective Time of the Merger    2

1.3

  Effects of the Merger    2

1.4

  Conversion of Target Stock    3

1.5

  Conversion of Acquisition Sub Stock    3

1.6

  Conversion of Target Warrants and Options; Assumption of Target Plan by
Acquisition Parent.    3

1.7

  Cancellation of Treasury Stock    4

1.8

  Exchange of Certificates    4

1.9

  Certificate of Merger    4 ARTICLE II.   REPRESENTATIONS AND WARRANTIES OF
TARGET    5

2.1

  Authorization    5

2.2

  Organization, Existence and Good Standing of Target    5

2.3

  Capital Stock of Target.    5

2.4

  Subsidiaries    6

2.5

  Financial Statements.    6

2.6

  Accounts and Notes Receivable    6

2.7

  Permits    7

2.8

  Tax Matters.    7

2.9

  Assets and Properties.    8

2.10

  Real Property Leases; Options    8

2.11

  Environmental Laws and Regulations.    9

2.12

  Contracts.    10

2.13

  No Violations    10

2.14

  Consents    11

2.15

  Litigation and Related Matters    11

2.16

  Compliance with Laws    11

2.17

  Patents, Trademarks and Other Rights    11

2.18

  Employee Benefit Plans    12

2.19

  Employees; Employee Relations.    13

2.20

  Insurance    14

2.21

  Interests in Customers, Suppliers, Etc    14

2.22

  Business Relations    14

2.23

  Officers and Directors    14

2.24

  Bank Accounts and Powers of Attorney    14

2.25

  Absence of Certain Changes or Events    15

2.26

  Disclosure    15

2.27

  Working Capital    16

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page ARTICLE III.   REPRESENTATIONS AND WARRANTIES OF ACQUISITION
PARENT and ACQUISITION SUB    16

3.1

  Organization and Authorization    16

3.2

  [Reserved].    16

3.3

  Consents    16

3.4

  Financial Statements.    16

3.5

  Capital Stock of Acquisition Sub and Acquisition Parent.    17

3.6

  Accounts and Notes Receivable    18

3.7

  Permits    18

3.8

  Tax Matters.    18

3.9

  Assets and Properties.    19

3.10

  Real Property Leases; Options    20

3.11

  Environmental Laws and Regulations.    20

3.12

  Contracts.    21

3.13

  No Violations    22

3.14

  [Reserved].    22

3.15

  Litigation and Related Matters    22

3.16

  Compliance with Laws    23

3.17

  Patents, Trademarks and Other Rights    23

3.18

  Employees.    23

3.19

  Insurance    23

3.20

  Interests in Customers, Suppliers, Etc    23

3.21

  Officers and Directors    24

3.22

  Bank Accounts and Powers of Attorney    24

3.23

  Absence of Certain Changes or Events    24

3.24

  Disclosure    24

3.25

  Working Capital    25

3.26

  Absence of Active Trade or Business    25

3.27

  SEC Reports    25 ARTICLE IV.   COVENANTS OF THE PARTIES    25

4.1

  Course of Conduct by the Parties    25

4.2

  Approvals and Consents    27

4.3

  Investigations    27

4.4

  Environmental Inspection    27

4.5

  Records Pertaining to Target and Acquisition Parent.    28

4.6

  Tax Elections    28

4.7

  Terms of Employment Retention    28

4.8

  Audit    28

4.9

  Tax-Free Treatment    29

4.10

  Increase in Acquisition Parent’s Authorized Shares    29

4.11

  Decrease in Par Value and Stock Split    29

4.12

  Expense Reimbursement    29

4.13

  Options to Former Acquisition Parent Officers and Directors    29

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page

4.14

  Bylaws, Board of Directors, and Officers    30

4.15

  Releases    30

4.16

  Registration Rights    30 ARTICLE V.   CONDITIONS TO OBLIGATIONS OF
ACQUISITION SUB AND ACQUISITION PARENT TO CONSUMMATE THE MERGER    30

5.1

  Representations and Warranties    30

5.2

  Covenants    30

5.3

  Absence of Litigation    30

5.4

  Consents and Approvals    30

5.5

  Certificates    31

5.6

  Opinion of Counsel    31

5.7

  No Material Adverse Effect    32

5.8

  No Transfers to Affiliates    32

5.9

  Compliance with Section 4.1    32

5.10

  Certificate of Merger    32

5.11

  Completed Due Diligence    32

5.12

  Conversion of Outstanding Target Preferred Stock    32

5.13

  Target Private Placement of Equity    32

5.14

  Lock-Up Agreements    32 ARTICLE VI.   CONDITIONS TO OBLIGATIONS OF TARGET TO
CONSUMMATE THE MERGER    32

6.1

  Representations and Warranties    32

6.2

  Covenants    33

6.3

  Absence of Litigation    33

6.4

  Consents and Approvals    33

6.5

  Certificates    33

6.6

  Opinion of Counsel    33

6.7

  Certificate of Merger    34

6.8

  Amendment to Acquisition Parent Certificate of Incorporation    34

6.9

  No Material Adverse Effect    34

6.10

  Completed Due Diligence    34

6.11

  Target Private Placement of Equity    34

6.12

  Lock-Up Agreements    34

6.13

  Registration Rights Agreement    34 ARTICLE VII.   CLOSING    34

7.1

  Closing    34

7.2

  Filing Certificate of Merger    35

7.3

  Conversion of Stock    35 ARTICLE VIII.   TERMINATION PRIOR TO EFFECTIVE TIME
   35

8.1

  Termination    35

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page

8.2

  Rights after Termination    35 ARTICLE IX.   MISCELLANEOUS    35

9.1

  Entire Agreement    35

9.2

  Successors and Assigns    35

9.3

  Counterparts    36

9.4

  Headings    36

9.5

  Construction    36

9.6

  Modification and Waiver    36

9.7

  Schedules, Etc    36

9.8

  Notices    36

9.9

  GOVERNING LAW    37

9.10

  Survival of Covenants, Agreements, Representations and Warranties.    37

9.11

  Expenses    37

9.12

  Third Party Beneficiaries    37

9.13

  Number and Gender of Words    38

9.14

  Further Assurances    38

9.15

  Brokers and Agents    38

 

iv



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”) is made and entered into as
of the 30th day of March, 2006, (the “Plan Date”) by and among EMERGING DELTA
CORPORATION, a Delaware corporation (“Acquisition Parent”), DELTA ACQUISITION
SUB INC., a Delaware corporation and wholly owned subsidiary of Acquisition
Parent (“Acquisition Sub”), and ALCIS HEALTH, INC., a California corporation
(“Target”).

W I T N E S S E T H:

WHEREAS, Target is a privately held company involved in the development,
marketing and sales of health related products, including but not limited to
ALCiS Daily Relief; and

WHEREAS, via a majority vote of each voting as a separate class, the Target’s
Common Stock shareholders and combined Series A Preferred and Series B Preferred
shareholders have the authority to approve on behalf of Target the transaction
contemplated by this Agreement; and

WHEREAS, Acquisition Parent is a publicly held corporation subject to the
reporting requirements of the Securities and Exchange Commission (“SEC”)
pursuant to Section 15(d) of the Securities Act of 1933 and organized for the
purpose of creating a corporate vehicle to seek, investigate and acquire a
business opportunity presented to it by persons or firms that desire to employ
Acquisition Parent’s funds in their business or seek the perceived advantages of
a publicly held corporation; and

WHEREAS, Acquisition Parent will form Acquisition Sub for the sole purpose of
helping to facilitate the acquisition of Target; and

WHEREAS, Acquisition Sub and Target, and their respective boards of directors
and shareholders, deem it advisable for the welfare and best interests of the
corporations that Acquisition Sub be merged with and into Target on the terms
and subject to the conditions set forth in this Agreement and in accordance with
the laws of the State of Delaware and California;

NOW, THEREFORE, for and in consideration of the premises and of the mutual
representations, warranties, covenants and agreements contained herein, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and upon the terms and subject to the conditions
hereinafter set forth, the parties do hereby agree as follows:

ARTICLE I.

MERGER

1.1 Merger of Acquisition Sub Into Target. At the Effective Time (as defined in
Section 1.2 below), Acquisition Sub shall be merged with and into Target (the
“Merger”). The separate existence of Acquisition Sub shall cease at the
Effective Time of the Merger and Target shall continue its corporate existence
as the Surviving Corporation (herein so called) and as a wholly owned subsidiary
of Acquisition Parent.



--------------------------------------------------------------------------------

1.2 Effective Time of the Merger. The Merger shall become effective as of the
date specified in the Certificate of Merger and Agreement of Merger filed
pursuant to Section 1.9 below, which is expected to be on or before March 31,
2006.

1.3 Effects of the Merger. At the Effective Time of the Merger:

(a) the separate existence of Acquisition Sub shall cease and Acquisition Sub
shall be merged with and into Target and Target shall be the Surviving
Corporation;

(b) the Articles of Incorporation of Target as in effect immediately prior to
the Effective Time of the Merger shall be the Articles of Incorporation of the
Surviving Corporation;

(c) the Bylaws of Target as in effect immediately prior to the Effective Time of
the merger shall be the Bylaws of the Surviving Corporation, until duly amended
in accordance with their terms and as provided by law, provided that prior to
the Effective Time the Target’s Bylaws shall have been amended to a form
acceptable to Acquisition Parent and its legal counsel;

(d) the directors of Target in office at the Effective Time of the Merger shall
be the directors of the Surviving Corporation, each of such directors to hold
office, subject to the applicable provisions of the Bylaws of the Surviving
Corporation, until his or her successor is duly elected and qualified, or, if
earlier, his death, resignation, or removal from office;

(e) the officers of Target in office at the Effective Time of the Merger shall
be the officers of the Surviving Corporation, each of such officers to hold
office, subject to the applicable provisions of the Bylaws of the Surviving
Corporation, at the pleasure of the board of directors of the Surviving
Corporation and until his or her successor is duly elected and qualified, or, if
earlier, his death, resignation, or removal from office;

(f) the certificate of incorporation and bylaws of Acquisition Parent shall
remain the certificate of incorporation and bylaws of Acquisition Parent, having
previously been amended effective upon the Effective Time of the Merger in a
form acceptable to Target and its legal counsel;

(g) the directors of Acquisition Parent in office at the Effective Time of the
Merger shall be those persons listed on Schedule 1.3(g), each of such directors
to hold office, subject to the applicable provisions of the Bylaws of the
Acquisition Parent, until his or her successor is duly elected and qualified,
or, if earlier, his death, resignation, or removal from office;

(h) the officers of Acquisition Parent in office at the Effective Time of the
Merger shall be those persons listed on Schedule 1.3(h), each of such officers
to hold office, subject to the applicable provisions of the Bylaws of the
Acquisition Parent, at the pleasure of the board of directors of the Acquisition
Parent and until his or her successor is duly elected and qualified, or, if
earlier, his death, resignation, or removal from office.

 

-2-



--------------------------------------------------------------------------------

(i) the Surviving Corporation shall possess all the rights, privileges,
immunities, and franchises, of a public as well as of a private nature, of the
Target and the Acquisition Sub and all property, real, personal, and mixed, and
all liabilities, obligations, and debts due on whatever account, and all other
choses in action, and all and every other interest, of or belonging to or due to
the Target or Acquisition Sub, shall be taken and deemed to be transferred to
and vested in the Surviving Corporation without further act or deed; and

(j) the Surviving Corporation shall thenceforth be responsible and liable for
all liabilities and obligations of each of Target and Acquisition Sub and any
claim existing or action or proceeding pending by or against either of Target or
Acquisition Sub may be prosecuted as if the Merger had not taken place and the
Surviving Corporation had been substituted in its place. Neither the rights of
creditors nor liens upon the property of either Target or Acquisition Sub shall
be impaired by the Merger.

1.4 Conversion of Target Stock. At the Effective Time of the Merger, the shares
of the Target Common Stock, Series A Preferred Stock, and Series B Preferred
Stock, $0.001 par value per share, issued to and then outstanding and held by
shareholders of Target (“Target Stock”) shall be converted into the right to
receive .16 of one outstanding share of Acquisition Parent common stock, $1.00
par value per share (the “Acquisition Parent Common Stock”), and, as a result,
the former shareholders of Target shall own such number of shares of the issued
and outstanding Acquisition Parent Common Stock as are set forth for each former
Target shareholder on Schedule 1.4. Any fractional shares resulting from this
exchange formula shall be rounded down to the nearest share. No cash in lieu of
fractional shares will be paid. In addition, at the Effective Time of the
Merger, as part of such conversion, each holder of one share of Target Series A
Preferred Stock or Series B Preferred Stock immediately prior to the Merger will
receive one Series A Warrant or Series B Warrant, respectively, in the form
attached as Exhibits B and C, respectively.

1.5 Conversion of Acquisition Sub Stock. At the Effective Time of the Merger,
each share of Acquisition Sub common stock, $.001 par value per share (the
“Acquisition Sub Stock”), that is outstanding immediately prior to the Effective
Time of the Merger shall be converted into one (1) share of Target Common Stock
and shall constitute the only outstanding shares of capital stock of the
Surviving Corporation.

1.6 Conversion of Target Warrants, Options, and Rights; Assumption of Target
Plan by Acquisition Parent.

(a) At the Effective Time of the Merger, each warrant of Target (the “Target
Warrants”) and each option of Target (the “Target Options”) to purchase one
share of Target stock (either common or preferred) that is outstanding and
unexercised immediately prior to the Effective Time of the Merger shall be
converted automatically into one (1) warrant or option to purchase .16 of one
share of Acquisition Parent Common Stock at an option or conversion price equal
to 6.25 times the current exercise price. All other terms of the Target Options
and Target Warrants shall remain unchanged. Each holder of contractual
anti-dilution rights issued in the offering of Target Common Stock which closes
on or after the Plan Date but prior to the

 

-3-



--------------------------------------------------------------------------------

Effective Time will receive one Series B Warrant per share of Target Common
Stock purchased in such offering. The number of warrants and options and the
adjusted exercise prices relative thereto for each owner of options and warrants
is set forth on Schedule 1.6 and the holders and number of contractual
anti-dilution rights will be added to Schedule 1.6 prior to the Effective Time.
Any fractional shares resulting from such exchange shall be rounded down to the
nearest share.

(b) At the Effective Time, Acquisition Parent shall assume Target’s 2004 Stock
Plan (the “2004 Plan”), and the number of shares of Acquisition Parent Common
Stock reserved thereunder shall be the number of shares of Target Common Stock
reserved thereunder times .16. Any options issued pursuant to the 2004 Plan
which are outstanding at the Effective Time of the Merger will be adjusted as
described in Section 1.6(a). The duration and other terms of the 2004 Planshall
remain the same, provided that all references to Target shall be deemed to be
references to Acquisition Parent.

1.7 Cancellation of Treasury Stock. Target is a California corporation, Target
shall not have any treasury shares.

1.8 Exchange of Certificates. At the Effective Time of the Merger, Target shall
cause each of its shareholders to surrender their stock certificates
representing shares of Target Stock for cancellation and such shareholders shall
cease to have any rights with respect to the Target Stock, and upon such
surrender, shall be entitled to receive the share certificates and warrants of
Acquisition Parent Common Stock described in Section 1.4, above, which share
certificates and warrant agreements shall be issued to Target shareholders by
Acquisition Parent’s transfer agent and by Acquisition Parent, respectively,
within 90 days of the Effective Time. At the Effective Time of the Merger,
Acquisition Parent shall surrender its stock certificates representing the
Acquisition Sub Stock for cancellation, and upon such surrender, shall be
entitled to receive stock certificates representing the Target Common Stock into
which the Acquisition Sub Stock has been converted, in accordance with
Section 1.5, above. Following the Effective Time of the Merger, the current
holders of Target Stock shall cease to have ownership rights in Target or
directly in Surviving Corporation and such shares of Target Stock shall only
represent the right to exchange such shares for shares of Acquisition Parent
Common Stock in accordance with the terms of Section 1.4 hereof.

1.9 Certificate and Agreement of Merger. A Certificate of Merger and an
Agreement of Merger, substantially in the form of Exhibits A-1 and A-2 to this
Agreement (the “Certificates of Merger”) shall be executed and delivered on
behalf of Target and Acquisition Sub and submitted to the Secretaries of State
of the State of Delaware (A-1) and California (A-2) for filing upon the
satisfaction of the other conditions precedent to the consummation of the Merger
provided in this Agreement. Such forms shall be subject to modification to meet
the specific requirements of California and Delaware law.

 

-4-



--------------------------------------------------------------------------------

ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF TARGET

Target represents and warrants to Acquisition Parent that the following
representations and warranties are true and correct as of the Plan Date and,
except as to changes permitted by Section 4.1 of this Agreement or noted
elsewhere in this Agreement or its schedules, will be true and correct at the
Effective Time.

2.1 Authorization. This Agreement has been duly executed and delivered by Target
and constitutes the valid and binding obligation of such party, enforceable in
accordance with its terms, except that (a) such enforcement may be subject to
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, (b) the remedy of specific performance and
injunctive relief are subject to certain equitable defenses and to the
discretion of the court before which any proceedings may be brought and
(c) rights to indemnification hereunder may be limited under applicable
securities laws (the items described in clauses (a) through (c) hereof, the
“Equitable Exceptions”). Target has, or prior to the Effective Time will have,
full corporate power (where applicable), capacity and authority to execute this
Agreement and all other agreements and documents contemplated hereby and to
effect the Merger.

2.2 Organization, Existence and Good Standing of Target. Target is a corporation
duly organized, validly existing and in good standing under the laws of the
state of its incorporation with all requisite corporate power and authority to
own, lease and operate its properties and to carry on its business as now being
conducted. Target is duly qualified or licensed as a foreign corporation and in
good standing in each jurisdiction in which the character or location of the
property owned, leased or operated by it or the nature of the business conducted
by it makes such qualification necessary. Target has not been a subsidiary or
division of another corporation or a part of an acquisition which was later
rescinded. The minute books of Target, as heretofore made available to
Acquisition Parent, are correct and complete in all material respects.

2.3 Capital Stock of Target.

(a) As of March 20, 2006, Target’s authorized capital stock consists of
20,000,000 shares of common stock, $0.001 par value, of which 3,450,000 shares
are issued and outstanding (and another 750,000 to 1,000,000 shares are expected
to be issued prior to the Merger as a result of Target’s ongoing private
placement of common stock and warrants), and 5,000,000 shares of preferred
stock, $0.001 par value, which includes (i) 1,000,000 shares of Series A
Preferred, of which 1,000,000 are issued and outstanding, and (ii) 4,000,000
shares of Series B Preferred, of which 1,414,006 are issued and outstanding. All
of the Target Stock has been validly issued and is fully paid and nonassessable
and no holder thereof is entitled to any preemptive rights. There are no
outstanding conversion or exchange rights, subscriptions, options, warrants or
other arrangements or commitments obligating Target to issue any shares of
capital stock or other securities or to purchase, redeem or otherwise acquire
any shares of capital stock or other securities, or to pay any dividend or make
any distribution in respect thereof, except as set forth on Schedule 2.3(a).

 

-5-



--------------------------------------------------------------------------------

(b) The Target’s shareholders listed on Schedule 2.3(b) (i) own of record and
beneficially and have good and marketable title to all of the issued and
outstanding Target Stock, to Target’s knowledge, free and clear of any and all
liens, mortgages, security interests, encumbrances, pledges, charges, adverse
claims, options, rights or restrictions of any character whatsoever other than
standard state and federal securities law private offering legends and
restrictions (collectively, “Liens”), and (ii) have the right to vote the Target
Stock on any matters as to which any shares of Target Stock are entitled to be
voted under the laws of the State of California and Target’s Articles of
Incorporation and Bylaws, to Target’s knowledge, free of any right of any other
person. Notwithstanding the generality of the foregoing, Target’s Common Stock
and Series A Preferred shareholders have entered into a Shareholder Agreement in
the form attached to Schedule 2.3(b). As a result of the Merger, such
Shareholder Agreement shall terminate.

2.4 Subsidiaries. Target does not presently own, of record or beneficially, or
control directly or indirectly, any capital stock, securities convertible into
capital stock or any other equity interest in any corporation, association or
business entity nor is Target, directly or indirectly, a participant in any
joint venture, partnership or other non-corporate entity.

2.5 Financial Statements.

(a) Target has provided to Acquisition Parent an audit report of PKF, an
independent registered public accounting firm, for the period from inception
through March 31, 2005, and Target’s unaudited balance sheet as of December 31,
2005, and unaudited statements of operations and shareholders’ equity for the
nine month period from April 1, 2005 to December 31, 2005 (collectively, the
“Financial Statements”). The Financial Statements present fairly the financial
position and results of operations of Target as of the indicated dates and for
the indicated periods but the unaudited statements have not been prepared in
accordance with GAAP. Audited financials have been prepared according to GAAP.

(b) Except to the extent (and not in excess of the amounts) reflected in the
December 31, 2005 balance sheet included in the Financial Statements or as
disclosed on Schedule 2.5, Target has no liabilities or obligations required to
be reflected in the Financial Statements (or the notes thereto) other than
current liabilities incurred in the ordinary course of business, consistent with
past practice, subsequent to December 31, 2005.

2.6 Accounts and Notes Receivable. Set forth on Schedule 2.6 is an accurate list
of the accounts and notes receivable of Target, as of December 31, 2005 included
within the Financial Statements, and including receivables from and advances to
employees. Target shall provide Acquisition Parent with an aging of all accounts
and notes receivable showing amounts due in 30-day aging categories. Except to
the extent reflected on Schedule 2.6, all such accounts and notes are legal,
valid and binding obligations of the obligers collectible in the amount shown on
Schedule 2.6, net of reserves reflected in such balance sheet.

 

-6-



--------------------------------------------------------------------------------

2.7 Permits. Target holds all material licenses, franchises, permits and other
governmental authorizations necessary to operate its properties and carry on its
business as now being conducted (the “Material Permits”), the absence of any of
which would have a material adverse effect on the business, operations,
properties, assets or conditions (financial or otherwise), results of operations
or prospects of Target (a “Material Adverse Effect”). An accurate list and
summary description of all such Material Permits is set forth on Schedule 2.7
hereto. The Material Permits are valid, and Target has not received any notice
that any governmental authority intends to cancel, terminate or not renew any
such Material Permit. Target has conducted and is conducting its business in
compliance with the requirements, standards, criteria and conditions set forth
in all applicable licenses, franchises, permits, orders, approvals, variances,
rules and regulations and is not in violation of any of the foregoing except
where such noncompliance or violation would not have a Material Adverse Effect.
Except as specifically provided on Schedule 2.7, the transactions contemplated
by this Agreement will not result in a default under or a breach or violation
of, or adversely affect the rights and benefits afforded to Target by, any such
Material Permits.

2.8 Tax Matters.

(a) Target has filed all income tax returns required to be filed by Target and
all returns of other Taxes (as defined below) required to be filed by Target and
has paid or provided for all Taxes shown to be due on such returns, and all such
returns are accurate and correct in all respects. Except as set forth on
Schedule 2.8, (i) no action or proceeding for the assessment or collection of
any Taxes is pending against Target; (ii) no deficiency, assessment or other
formal claim for any Taxes has been asserted or made against Target that has not
been fully paid or finally settled; and (iii) no issue has been formally raised
by any taxing authority in connection with an audit or examination of any return
of Taxes of Target. No federal, state or foreign income tax returns of Target
have been examined, and there are no outstanding agreements or waivers extending
the applicable statutory periods of limitation for such Taxes for any period.
All Taxes that Target has been required to collect or withhold have been duly
collected or withheld and, to the extent required, have been paid to the proper
taxing authority. No Taxes will be assessed on or after the Effective Time
against Target for any tax period ending on or prior to the Effective Time other
than for Taxes disclosed on Schedule 2.8. For purposes of this Agreement,
“Taxes” shall mean all taxes, charges, fees, levies or other assessments
including, without limitation, income, excise, property, withholding, sales and
franchise taxes, imposed by the United States, or any state, county, local or
foreign government or subdivision or agency thereof, and including any interest,
penalties or additions attributable thereto.

(b) Target is not a party to any Tax allocation or sharing agreement.

(c) Target has substantial authority for the treatment of, or has disclosed (in
accordance with Section 6662(d)(2)(B)(ii) of the Code) on its Federal income
returns, all positions taken therein that could give rise to a substantial
understatement of Federal income tax within the meaning of Section 6662(d) of
the Code.

 

-7-



--------------------------------------------------------------------------------

(d) Target has not been a member of an affiliated group filing a consolidated
federal income tax return and does not have any liability for Taxes for any
Person other than Target (i) under Section 1.1502-6 of the Treasury regulations
(or any similar provision of state, local or foreign law), (ii) as a transferee
or successor, (iii) by contract or (iv) otherwise.

(e) Target’s Tax basis in its assets for purposes of determining its future
amortization, depreciation and other federal income Tax deductions is accurately
reflected on Target’s Tax books and records.

2.9 Assets and Properties.

(a) Real Property. Target does not own any real property.

(b) Personal Property. Except as set forth on Schedule 2.9(b) and except for
inventory and supplies disposed of or consumed, and accounts receivable
collected or written off, and cash utilized, all in the ordinary course of
business consistent with past practice, Target owns all of its inventory,
equipment and other personal property (both tangible and intangible) reflected
on the latest balance sheet included in the Financial Statements or acquired
since December 31, 2005, free and clear of any Liens, except for statutory Liens
for current taxes, assessments or governmental charges or levies on property not
yet due and payable.

(c) Condition of Properties. The leasehold estates that are the subject of the
Real Property Leases (as defined in Section 2.10) and the tangible personal
property owned or leased by Target are in good operating condition and repair,
ordinary wear and tear excepted; and Target has no knowledge of any condition
not disclosed herein of any such leasehold estate that would materially affect
the leasehold estate or otherwise have a Material Adverse Effect.

(d) Compliance. The continued use and occupancy of the leasehold estates the
subject of the Real Property Leases as currently operated, used and occupied
will not violate any zoning, building, health, flood control, fire or other law,
ordinance, order or regulation or any restrictive covenant. There are no
violations of any federal, state, county or municipal law, ordinance, order,
regulation or requirement affecting any portion of the leasehold estates and no
written notice of any such violation has been issued by any governmental
authority.

2.10 Real Property Leases; Options. Schedule 2.10 sets forth a list of (a) all
leases and subleases under which Target is lessor or lessee or sublessor or
sublessee of any real property, together with all amendments, supplements,
nondisturbance agreements, brokerage and commission agreements and other
agreements pertaining thereto (“Real Property Leases”); (b) all material options
held by Target or contractual obligations on the part of Target to purchase or
acquire any interest in real property; and (c) all options granted by Target or
contractual obligations on the part of Target to sell or dispose of any material
interest in real property. Copies of all Real Property Leases and such options
and contractual obligations have been delivered to Acquisition Parent. Target
has not assigned any Real Property Leases or any such options or obligations.
There are no liens on the interest of Target in the Real Property Leases,
subject only to (i) Liens for taxes and assessments not yet due and payable and
(ii) those matters

 

-8-



--------------------------------------------------------------------------------

set forth on Schedule 2.10. The Real Property Leases and options and contractual
obligations listed on Schedule 2.10 are in full force and effect and constitute
binding obligations of Target and the other parties thereto, and (x) there are
no defaults thereunder and (y) no event has occurred that with notice, lapse of
time or both would constitute a default by Target or, to the best knowledge of
Target, by any other party thereto.

2.11 Environmental Laws and Regulations.

(a) (i) Except as set forth on Schedule 2.11(a), during the occupancy and
operation of the “Subject Property” (as defined below) by Target and, to the
knowledge of Target, prior to its occupancy and operation, the operations of the
Subject Property, and any use, storage, treatment, disposal or transportation of
“Hazardous Substances” (as defined below) that has occurred in or on the Subject
Property prior to the date of this Agreement have been in compliance with
“Environmental Requirements” (as defined below); (ii) during the occupancy and
operation of the Subject Property by Target and, to the knowledge of Target,
prior to its occupancy or operation, no release, leak, discharge, spill,
disposal or emission of Hazardous Substances has occurred in, on or under the
Subject Property in a quantity or manner that violates or requires further
investigation or remediation under Environmental Requirements; (iii) to the
knowledge of Target, the Subject Property is free of Hazardous Substances as of
the date of this Agreement, except for the presence of small quantities of
Hazardous Substances utilized by Target or other tenants of the Subject Property
in the ordinary course of their business; (iv) to the knowledge of Target, there
is no pending or threatened litigation or administrative investigation or
proceeding concerning the Subject Property involving Hazardous Substances or
Environmental Requirements; (v) to the knowledge of Target, there are no
above-ground or underground storage tank systems located at the Subject
Property; (vi) except as set forth on Schedule 2.11(a), Target has never owned,
operated, or leased any real property other than the Subject Property; and
(vii) to the knowledge of Target, Target’s transportation to or disposal at any
off-site location of any Hazardous Substances from property now or formerly
owned, operated or leased by Target at the time of Target’s ownership, operation
or lease thereof was conducted in full compliance with applicable Environmental
Requirements.

(b) Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Environmental Requirements” means all laws, statutes, rules, regulations,
ordinances, guidance documents, judgments, decrees, orders, agreements and other
restrictions and requirements of any governmental authority, including, without
limitation, federal, state and local authorities, relating to the regulation or
protection of human health and safety, natural resources, conservation, the
environment, or the storage, treatment, disposal, transportation, handling or
other management of industrial or solid waste, hazardous waste, hazardous or
toxic substances or chemicals, or pollutants.

“Hazardous Substance” means (i) any “hazardous substance” as defined in §101(14)
of the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended from time to time (42 U.S.C. §§ 9601 et seq.) (“CERCLA”) or

 

-9-



--------------------------------------------------------------------------------

any regulations promulgated thereunder, or the Occupational Safety and Health
Act of 1970, as amended from time to time (29 U.S.C. § 651 et seq.), or any
regulations promulgated thereunder; or (ii) any additional substances or
materials that have been or are currently classified or considered to be
pollutants, hazardous or toxic under Environmental Requirements.

“Subject Property” means all property subject to the Real Property Leases and
any properties listed on Schedule 2.10.

2.12 Contracts.

(a) Set forth on Schedule 2.12(a) is a list of all material contracts,
agreements, arrangements and commitments (whether oral or written) to which
Target is a party or by which its assets or business are bound including,
without limitation, contracts, agreements, arrangements or commitments (the
following, “Contracts”) that relate to (i) the sale, lease or other disposition
by Target of all or any substantial part of its business or assets (other than
in the ordinary course of business) or the maintenance thereof, (ii) the
purchase or lease by Target of a substantial amount of assets, (iii) the supply
by Target of any customer’s requirements for any item or the purchase by Target
of its requirements for any item or of a vendor’s output of any item,
(iv) lending or advancing funds by Target, (v) borrowing of funds or
guaranteeing the borrowing of funds by any other person, whether under an
indenture, note, loan agreement or otherwise other than accounts payable,
(vi) any transaction or matter with any affiliate of Target,
(vii) noncompetition, (viii) the acquisition by Target of any operating business
or the capital stock of any person since April 13, 2004, (ix) the use of any
facility used in connection with Target’s business, or (x) any other matter that
is material to the business, assets or operations of Target.

(b) Except as set forth on Schedule 2.12(b), each Contract is in full force and
effect on the Plan Date hereof, Target is not in default under any Contract,
Target has not given or received notice of any default under any Contract, and,
to the knowledge of Target, no other party to any Contract is in default
thereunder.

2.13 No Violations. The execution, delivery and performance of this Agreement
and the other agreements and documents contemplated hereby by Target and the
consummation of the transactions contemplated hereby, including but not limited
to the Merger, will not (i) violate any provision of the Articles of
Incorporation or Bylaws of Target, (ii) violate any statute, rule, regulation,
order or decree of any public body or authority by which Target or its
properties or assets are bound, or (iii) except as set forth on Schedule 2.13,
result in a violation or breach of, or constitute a default under, or result in
the creation of any encumbrance upon, or create any rights of termination,
cancellation or acceleration in any person with respect to any Contract or any
material license, franchise or permit of Target or any other agreement,
contract, indenture, mortgage or instrument to which Target is a party or by
which any of its properties or assets is bound.

 

-10-



--------------------------------------------------------------------------------

2.14 Consents. Except as set forth on Schedule 2.14, no consent, approval or
other authorization of any governmental authority or under any Contract or other
agreement or commitment to which Target is a party or by which its assets are
bound is required as a result of or in connection with the execution or delivery
of this Agreement and the other agreements and documents to be executed by
Target or the consummation by Target of the transactions contemplated hereby,
including but not limited to the Merger.

2.15 Litigation and Related Matters. Set forth on Schedule 2.15 is a list of all
actions, suits, proceedings, investigations or grievances pending against Target
or, to the best knowledge of Target, threatened against Target, the business or
any property or rights of Target, at law or in equity, before or by any
arbitration board or panel, court or federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign (“Agencies”). None of the actions, suits, proceedings or
investigations listed on Schedule 2.15 either (i) results in or would, if
adversely determined, have a Material Adverse Effect or (ii) affects or would,
if adversely determined, affect the right or ability of Target to carry on its
business substantially as now conducted. Target is not subject to any continuing
court or Agency order, writ, injunction or decree applicable specifically to its
business, operations or assets or its employees, nor in default with respect to
any order, writ, injunction or decree of any court or Agency with respect to its
assets, business, operations or employees.

2.16 Compliance with Laws. Target (a) is in material compliance with all
applicable laws, regulations (including federal, state and local procurement
regulations), orders, judgments and decrees, and (b) possesses all Material
Permits.

2.17 Patents, Trademarks and Other Rights. The term “Intellectual Property
Assets” shall include the name of Target, and all Marks, Patents, Copyrights and
Trade Secrets owned, used or licensed by Target as licensee or licensor.
Schedule 2.17 lists all Marks, Patents and Copyrights owned, used or licensed by
Target in its business.

(a) Except as set forth on Schedule 2.17, Target owns all right, title and
interest in and to, or has the right to use pursuant to a valid license, all
Intellectual Property Assets necessary for the operation of the business of
Target as presently conducted or as proposed to be conducted, free and clear of
all Encumbrances. The Company has taken all necessary and desirable actions to
maintain and protect the Intellectual Property Assets that it owns.

(b) Schedule 2.17 also sets forth an accurate and complete listing and summary
description, including any royalties paid or received by the Company, of all
agreements relating to the Intellectual Property Assets to which the Company is
a party (other than licenses with respect to “off-the-shelf” software, each with
a cost of less than $1,000). There are no outstanding or threatened disputes or
disagreements with respect to any such agreement. Neither the execution and
delivery of this Agreement or any of the documents contemplated hereby, nor the
performance of Target’s obligations hereunder or thereunder, will constitute a
violation of or cause the loss of any rights pursuant to any such agreement.

 

-11-



--------------------------------------------------------------------------------

(c) Target has not received any notices of, nor has knowledge of any facts which
indicate a likelihood of, any infringement or misappropriation by, or conflict
with, any person with respect to any Intellectual Property Assets. The conduct
of Target’s business has not infringed, misappropriated or conflicted with and
does not currently infringe, misappropriate or conflict with any intellectual
property right of any person, nor would the future conduct of business as
presently contemplated infringe, misappropriate or conflict with any
intellectual property right of any person. To the knowledge of the Target, the
Intellectual Property Assets owned, used or licensed by or to Target have not
been infringed, misappropriated or conflicted by any person.

(d) No employee of Target is obligated under any contract or other agreement, or
subject to any order that would interfere with use of his or her best efforts to
promote the interests of Target or that would conflict with the Target’s
business as presently conducted.

(e) For purposes of this Agreement, the following terms shall have the following
meanings:

(i) “Copyrights” means all copyrights in both published works and unpublished
works and any applications or registrations thereof.

(ii) “Encumbrance” means any lien, pledge, hypothecation, charge, security
interest, encumbrance, equity, trust, equitable interest, claim, right of
possession, burden, covenant, infringement, interference, proxy, option, right
of first refusal, legend, defect, impediment, exception, condition, restriction,
reservation, limitation, impairment, restriction on or condition to the voting
of any security, restriction on the transfer of any security or other asset,
restriction on the receipt of any income derived from any security or other
asset, and restriction on the possession, use, exercise or transfer of any other
attribute of ownership, whether based on or arising from common law,
constitutional provision, statute or contract.

(iii) “Marks” means all fictitious business names, trade names, brand names,
registered and unregistered trademarks, and service marks and any applications
or registrations thereof.

(iv) “Patents” means all patents and patent applications.

2.18 Employee Benefit Plans. Target maintains each employee benefit plan within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), for the benefit of Target or any of its Group
Members (as defined below) (collectively, the “Plans”) in substantial compliance
with applicable law and each such Plan has been administered and operated in all
material respects in accordance with its terms. Except as set forth on
Schedule 2.18, neither the execution and delivery of this Agreement by Target or
the consummation of the transactions contemplated hereby, including but not
limited to the Merger, will (i) entitle any current or former employee of Target
to severance pay, unemployment compensation or any similar payment,
(ii) accelerate the time of payment or vesting, or increase

 

-12-



--------------------------------------------------------------------------------

the amount of, any compensation due to any such employee or former employee, or
(iii) directly or indirectly result in any payment made or to be made to or on
behalf of any person to constitute a “parachute payment” (within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)). For
purposes of this Agreement, “Group Member” shall mean any member of any
“affiliated service group” as defined in Section 414(m) of the Code that
includes Target, any member of any “controlled group of corporations” as defined
in Section 1563 of the Code that includes Target or any member of any group of
“trades or businesses under common control” as defined by Section 414(c) of the
Code that includes Target.

2.19 Employees; Employee Relations.

(a) Schedule 2.19 sets forth (i) the name, hire date and current annual salary
(or rate of pay) and other compensation (including, without limitation, normal
bonus, profit-sharing and other compensation) now payable by Target to each
officer, (ii) any increase to become effective after the Plan Date in the total
compensation or rate of total compensation payable by Target to each such
person, (iii) any increase to become payable after the Plan Date by Target to
employees other than those specified in clause (i) of this Section 2.19(a),
(iv) all presently outstanding loans and advances (other than routine travel
advances to be repaid or formally accounted for within sixty (60) days) made by
Target to, or made to Target by, any director, officer or employee, and (v) all
other transactions between Target and any director, officer or employee thereof
since April 18, 2004.

(b) Except as disclosed on Schedule 2.19, Target is not a party to, or bound by,
the terms of any collective bargaining agreement, and Target has not experienced
any material labor difficulties during the last five (5) years. Except as set
forth on Schedule 2.19, there are no labor disputes existing, or to the best
knowledge of Target, threatened involving, by way of example, strikes, work
stoppages, slowdowns, picketing, or any other interference with work or
production, or any other concerted action by employees. No charges or
proceedings before the National Labor Relations Board, or similar agency, exist,
or to the best knowledge of Target, are threatened.

(c) The relationships enjoyed by Target with its employees are good and Target
has no knowledge of any facts that would indicate that the employees of Target
will not continue in the employ thereof following the Effective Time on a basis
similar to that existing on the date of this Agreement. Since April 13, 2004,
Target has not experienced any difficulties in obtaining any qualified personnel
necessary for the operations of its business and, to the best knowledge of
Target, no such shortage of qualified personnel is threatened or pending. Except
as disclosed on Schedule 2.19, Target is not a party to any employment contract
with any individual or employee, either express or implied. No legal
proceedings, charges, complaints or similar actions exist under any federal,
state or local laws affecting the employment relationship including, but not
limited to: (i) anti-discrimination statutes such as Title VII of the Civil
Rights Act of 1964, as amended (or similar state or local laws prohibiting
discrimination because of race, sex, religion, national origin, age and the
like); (ii) the Fair Labor Standards Act or other federal, state or local laws
regulating hours of work, wages, overtime and other working

 

-13-



--------------------------------------------------------------------------------

conditions; (iii) requirements imposed by federal, state or local governmental
contracts such as those imposed by Executive Order 11246; (iv) state laws with
respect to tortious employment conduct, such as slander, harassment, false
light, invasion of privacy, negligent hiring or retention, intentional
infliction of emotional distress, assault and battery, or loss of consortium; or
(v) the Occupational Safety and Health Act, as amended, as well as any similar
state laws, or other regulations respecting safety in the workplace; and to the
best knowledge of Target, no proceedings, charges, or complaints are threatened
under any such laws or regulations and no facts or circumstances exist that
would give rise to any such proceedings, charges, complaints, or claims, whether
valid or not. Target is not subject to any settlement or consent decree with any
present or former employee, employee representative or any government or Agency
relating to claims of discrimination or other claims in respect to employment
practices and policies; and no government or Agency has issued a judgment,
order, decree or finding with respect to the labor and employment practices
(including practices relating to discrimination) of Target.

(d) Target is in compliance in all material respects with the provisions of the
Americans with Disabilities Act.

2.20 Insurance. Target maintains all policies and contracts for fire, casualty,
liability and other forms of insurance for the benefit of Target necessary for
the conduct of its business. All such policies are in full force and shall be
available to the Surviving Corporation after the Merger.

2.21 Interests in Customers, Suppliers, Etc. Except as set forth in Schedule
2.21, no officer, director or affiliate of Target possesses, directly or
indirectly, any financial interest in, or is a director, officer, employee or
affiliate of, any corporation, firm, association or business organization that
is a client, supplier, customer (of $1000 or more), lessor, lessee or competitor
of Target. Ownership of securities of a corporation whose securities are
registered under the Securities Exchange Act of 1934 not in excess of five
percent (5%) of any class of such securities shall not be deemed to be a
financial interest for purposes of this Section 2.21.

2.22 Business Relations. Except as set forth on Schedule 2.22, to the best
knowledge of Target, no supplier of Target has or will cease to do business
therewith after the consummation of the transactions contemplated hereby, which
cessation would have a Material Adverse Effect. Except as set forth on
Schedule 2.22, since April 13, 2004, Target has not experienced any difficulties
in obtaining any inventory items necessary to the operation of its business,
and, to the best knowledge of Target, no such shortage of supply of inventory
items is threatened or pending. Target is not required to provide any bonding or
other financial security arrangements in any material amount in connection with
any transactions with any of its suppliers.

2.23 Officers and Directors. Set forth on Schedule 2.23 is a list of the current
officers and directors of Target.

2.24 Bank Accounts and Powers of Attorney. Schedule 2.24 sets forth each bank,
savings institution and other financial institution with which Target has an
account or safe

 

-14-



--------------------------------------------------------------------------------

deposit box and the names of all persons authorized to draw thereon or to have
access thereto. Each person holding a power of attorney or similar grant of
authority on behalf of Target is identified on Schedule 2.24. Except as
disclosed on such Schedule, Target has not given any revocable or irrevocable
powers of attorney to any person, firm, corporation or organization relating to
its business for any purpose whatsoever.

2.25 Absence of Certain Changes or Events. Except as set forth on Schedule 2.25
or as otherwise contemplated by this Agreement, since December 31, 2005, there
has not been (a) any damage, destruction or casualty loss to the physical
properties of Target (whether or not covered by insurance), (b) any event or
circumstance that would have a Material Adverse Effect, (c) any entry into any
transaction, commitment or agreement (including, without limitation, any
borrowing) material to Target, except transactions, commitments or agreements in
the ordinary course of business consistent with past practice, (d) any
declaration, setting aside or payment of any dividend or other distribution in
cash, stock or property with respect to the capital stock or other securities of
Target, any repurchase, redemption or other acquisition by Target of any capital
stock or other securities, or any agreement, arrangement or commitment by Target
to do so, (e) any increase that is material in the compensation payable or to
become payable by Target to its directors, officers, employees or agents or any
increase in the rate or terms of any bonus, pension or other employee benefit
Plan, payment or arrangement made to, for or with any such directors, officers,
employees or agents, except as set forth on Schedule 2.25, (f) any sale,
transfer or other disposition of, or the creation of any Lien upon, any part of
the assets of Target, tangible or intangible, except for sales of inventory and
use of supplies and collections of accounts receivables in the ordinary course
of business consistent with past practice, or any cancellation or forgiveness of
any debts or claims by Target, (g) any change in the relations of Target with or
loss of its customers or suppliers, or any loss of business or increase in the
cost of inventory items or change in the terms offered to customers, which would
have a Material Adverse Effect, or (h) any capital expenditure (including any
capital leases) or commitment therefor by Target in excess of $10,000.

2.26 Disclosure. All written agreements, lists, schedules, instruments,
exhibits, documents, certificates, reports, statement and other writings
furnished to Acquisition Parent pursuant hereto or in connection with this
Agreement or the transactions contemplated hereby, including but not limited to
the Merger, are and will be complete and accurate in all material respects. No
representation or warranty by Target contained in this Agreement, in the
schedules attached hereto or in any certificate furnished or to be furnished by
Target to Acquisition Sub or Acquisition Parent in connection herewith or
pursuant hereto contains or will contain any untrue statement of a material fact
or omits or will omit to state any material fact necessary in order to make any
statement contained herein or therein not misleading. There is no fact known to
Target (other than general economic or industry conditions) that materially
adversely affects or, as far as Target can reasonably foresee, materially
threatens, the assets, business, financial condition, or results of operations
of Target that has not been set forth in this Agreement or any schedule hereto.

 

-15-



--------------------------------------------------------------------------------

2.27 Working Capital. Target has sufficient working capital to continue its
operations in accordance with its business plan through the Effective Time
without the requirement of any further debt or equity investments.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF ACQUISITION PARENT

AND ACQUISITION SUB

Acquisition Parent represents and warrants to Target that the following
representations and warranties are true and correct as of the Plan Date and,
except as to changes permitted by Section 4.1 of this Agreement or noted
elsewhere in this Agreement or its schedules, will be true and correct at the
Effective Time:

3.1 Organization and Authorization. Each of Acquisition Sub and Acquisition
Parent is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware with all requisite corporate power and
authority to own, lease and operate their properties and to carry on their
businesses as now being conducted. Each of Acquisition Sub and Acquisition
Parent has, or prior to the Effective Time will have, all requisite corporate
power, capacity and authority to execute and deliver this Agreement and all
other agreements and documents contemplated hereby. The execution and delivery
of this Agreement and such other agreements and documents by Acquisition Sub and
Acquisition Parent and the consummation by Acquisition Sub and Acquisition
Parent of the transactions contemplated hereby have been or will be duly
authorized by Acquisition Sub and Acquisition Parent prior to the Effective Time
and no other corporate action on the part of Acquisition Sub or Acquisition
Parent will be necessary to authorize the transactions contemplated hereby,
including but not limited to the Merger. This Agreement has been duly executed
and delivered by Acquisition Sub and Acquisition Parent and constitutes the
valid and binding obligation of each such party, enforceable in accordance with
its terms, subject to the Equitable Exceptions.

3.2 [Reserved].

3.3 Consents. Except as set forth on Schedule 3.3, no consent, approval or other
authorization of any governmental authority or third party is required as a
result of or in connection with the execution and delivery of this Agreement and
the other agreements and documents to be executed by Acquisition Sub or
Acquisition Parent or the consummation by Acquisition Sub or Acquisition Parent
of the transactions contemplated hereby, including but not limited to the
Merger.

3.4 Financial Statements.

(a) Acquisition Parent has previously furnished to Target (i) the Form 10-KSB of
Acquisition Parent, filed with the United States Securities and Exchange
Commission in June 2005, which contains the consolidated financial statements
with an independent auditor’s report of Acquisition Parent, including the
consolidated balance sheets of Acquisition Parent for the fiscal years ended
March 31, 2005 and March 31, 2004, the consolidated statements of

 

-16-



--------------------------------------------------------------------------------

operations, stockholders equity, and cash flow for the fiscal years then ended,
and (ii) the Forms 10-QSB of Acquisition Target for the periods ended June 30,
2005, September 30, 2005 and December 31, 2005 which included unaudited
financial statements for such periods (collectively, the “Acquisition Parent
Financial Statements”). The Acquisition Parent Financial Statements present
fairly the financial position and results of operations of Acquisition Parent as
of the indicated dates and for the indicated periods and have been prepared in
accordance with GAAP except that the interim financial statements do not contain
footnote disclosure that would be required by GAAP.

(b) Except to the extent reflected in the Acquisition Parent Financial
Statements or as disclosed on Schedule 3.4, Acquisition Parent has no
liabilities or obligations required to be reflected in the Financial statements
(or the notes thereto) in accordance with GAAP other than current liabilities
incurred in the ordinary course of business, consistent with past practice,
subsequent to December 31, 2005.

3.5 Capital Stock of Acquisition Sub and Acquisition Parent.

(a) Acquisition Sub’s authorized capital stock consists of 1,000 shares of
common stock, $.001 par share, of which 1,000 shares are issued and outstanding.
Acquisition Parent owns 100% of the outstanding capital stock of Acquisition Sub
and has good and marketable title to all of the issued and outstanding
Acquisition Sub Stock, free and clear of any and all liens, mortgages, security
interests, encumbrances, pledges, charges, adverse claims, options, rights or
restrictions of any character whatsoever other than standard state and federal
securities law private offering legends and restrictions (collectively,
“Liens”), and (ii) Acquisition Parent has the right to vote the Acquisition
Sub’s Stock on any matters as to which any shares of Acquisition Sub Stock are
entitled to be voted under the laws of the State of Delaware and Acquisition
Sub’s Certificate of Incorporation and Bylaws, free of any right of any other
person. All of the Acquisition Sub Stock has been validly issued and is fully
paid and nonassessable and no holder thereof is entitled to any preemptive
rights. There are no outstanding conversion or exchange rights, subscriptions,
options, warrants or other arrangements or commitments obligating Acquisition
Sub to issue any shares of capital stock or other securities or to purchase,
redeem or otherwise acquire any shares of capital stock or other securities, or
to pay any dividend or make any distribution in respect thereof.

(b) Acquisition Parent’s authorized capital stock consists of 2,000,000 shares
of common stock, $1.00 par share, of which 43,600 shares are issued and
outstanding and held by the persons listed on Schedule 3.5(b), and 50,000 shares
of preferred stock, none of which is outstanding. All of the Acquisition Parent
Stock has been validly issued and is fully paid and nonassessable and no holder
thereof is entitled to any preemptive rights. There are no outstanding
conversion or exchange rights, subscriptions, options, warrants or other
arrangements or commitments obligating Acquisition Parent to issue any shares of
capital stock or other securities or to purchase, redeem or otherwise acquire
any shares of capital stock or other securities, or to pay any dividend or make
any distribution in respect thereof, except as set forth on Schedule 3.5(b).

 

-17-



--------------------------------------------------------------------------------

(c) Acquisition Parent’s shareholders listed on Schedule 3.5(b) (i) own of
record and beneficially and have good and marketable title to all of the issued
and outstanding Acquisition Parent Stock, to Acquisition Parent’s knowledge,
free and clear of any and all Liens, and (ii) have the right to vote the
Acquisition Parent Stock on any matters as to which any shares of Acquisition
Parent Stock are entitled to be voted under the laws of the State of Delaware
and Acquisition Parent’s Certificate of Incorporation and Bylaws, to Acquisition
Parent’s knowledge, free of any right of any other person.

3.6 Accounts and Notes Receivable. Except as set forth on Schedule 3.6,
Acquisition Parent and Acquisition Sub have no accounts and notes receivable,
including receivables from and advances to employees.

3.7 Permits. Acquisition Parent and Acquisition Sub hold all material licenses,
franchises, permits and other governmental authorizations necessary to operate
its properties and carry on its business as now being conducted (the “Material
Permits”), the absence of any of which would have a material adverse effect on
the business, operations, properties, assets or conditions (financial or
otherwise), results of operations or prospects of Acquisition Parent and
Acquisition Sub (a “Material Adverse Effect”). An accurate list and summary
description of all such Material Permits is set forth on Schedule 3.7 hereto.
The Material Permits are valid, and Acquisition Parent and Acquisition Sub have
not received any notice that any governmental authority intends to cancel,
terminate or not renew any such Material Permit. Acquisition Parent and
Acquisition Sub each have conducted and is conducting its business in compliance
with the requirements, standards, criteria and conditions set forth in all
applicable licenses, franchises, permits, orders, approvals, variances, rules
and regulations and is not in violation of any of the foregoing except where
such noncompliance or violation would not have a Material Adverse Effect. Except
as specifically provided on Schedule 3.7, the transactions contemplated by this
Agreement will not result in a default under or a breach or violation of, or
adversely affect the rights and benefits afforded to Acquisition Parent and
Acquisition Sub by, any such Material Permits.

3.8 Tax Matters.

(a) Acquisition Parent and Acquisition Sub have filed all income tax returns
required to be filed and all returns of other Taxes (as defined below) required
to be filed and have paid or provided for all Taxes shown to be due on such
returns, and all such returns are accurate and correct in all respects. Except
as set forth on Schedule 3.8, (i) no action or proceeding for the assessment or
collection of any Taxes is pending against Acquisition Parent or Acquisition
Sub; (ii) no deficiency, assessment or other formal claim for any Taxes has been
asserted or made against Acquisition Parent or Acquisition Sub that has not been
fully paid or finally settled; and (iii) no issue has been formally raised by
any taxing authority in connection with an audit or examination of any return of
Taxes of Acquisition Parent or Acquisition Sub. No federal, state or foreign
income tax returns of Acquisition Parent or Acquisition Sub have been examined,
and there are no outstanding agreements or waivers extending the applicable
statutory periods of limitation for such Taxes for any period. All Taxes that
Acquisition Parent and Acquisition Sub have been required to collect or withhold
have been duly collected or

 

-18-



--------------------------------------------------------------------------------

withheld and, to the extent required, have been paid to the proper taxing
authority. No Taxes will be assessed on or after the Effective Time against
Acquisition Parent or Acquisition Sub for any tax period ending on or prior to
the Effective Time other than for Taxes disclosed on Schedule 3.8. For purposes
of this Agreement, “Taxes” shall mean all taxes, charges, fees, levies or other
assessments including, without limitation, income, excise, property,
withholding, sales and franchise taxes, imposed by the United States, or any
state, county, local or foreign government or subdivision or agency thereof, and
including any interest, penalties or additions attributable thereto.

(b) Neither Acquisition Parent nor Acquisition Sub is a party to any Tax
allocation or sharing agreement.

(c) Acquisition Parent and Acquisition Sub have substantial authority for the
treatment of, or has disclosed (in accordance with Section 6662(d)(2)(B)(ii) of
the Code) on its Federal income returns, all positions taken therein that could
give rise to a substantial understatement of Federal income tax within the
meaning of Section 6662(d) of the Code.

(d) Neither Acquisition Parent nor Acquisition Sub has been a member of an
affiliated group filing a consolidated federal income tax return and does not
have any liability for Taxes for any Person other than Acquisition Parent
(i) under Section 1.1502-6 of the Treasury regulations (or any similar provision
of state, local or foreign law), (ii) as a transferee or successor, (iii) by
contract or (iv) otherwise.

(e) Acquisition Parent’s Tax basis in its assets for purposes of determining its
future amortization, depreciation and other federal income Tax deductions is
accurately reflected on Acquisition Parent’s Tax books and records. Acquisition
Sub’s Tax basis in its assets for purposes of determining its future
amortization, depreciation and other federal income Tax deductions is accurately
reflected on Acquisition Sub’s Tax books and records.

3.9 Assets and Properties.

(a) Real Property. Neither Acquisition Parent nor Acquisition Sub owns any real
property.

(b) Personal Property. Except as set forth on Schedule 3.9(b) and except for
inventory and supplies disposed of or consumed, and accounts receivable
collected or written off, and cash utilized, all in the ordinary course of
business consistent with past practice, Acquisition Parent and Acquisition Sub
own all of its inventory, equipment and other personal property (both tangible
and intangible) reflected on the latest balance sheet included in the Financial
Statements or acquired since December 31, 2005, free and clear of any Liens,
except for statutory Liens for current taxes, assessments or governmental
charges or levies on property not yet due and payable.

(c) Condition of Properties. The leasehold estates that are the subject of the
Real Property Leases (as defined in Section 3.10) and the tangible personal
property owned or leased by Acquisition Parent are in good operating condition
and repair, ordinary wear and tear

 

-19-



--------------------------------------------------------------------------------

excepted; and Acquisition Parent has no knowledge of any condition not disclosed
herein of any such leasehold estate that would materially affect the leasehold
estate or otherwise have a Material Adverse Effect.

(d) Compliance. The continued use and occupancy of the leasehold estates the
subject of the Real Property Leases as currently operated, used and occupied
will not violate any zoning, building, health, flood control, fire or other law,
ordinance, order or regulation or any restrictive covenant. There are no
violations of any federal, state, county or municipal law, ordinance, order,
regulation or requirement affecting any portion of the leasehold estates and no
written notice of any such violation has been issued by any governmental
authority.

3.10 Real Property Leases; Options. Acquisition Sub has no Real Property Leases
nor any other contractual obligations relating to real property of any kind.
Schedule 3.10 sets forth a list of (a) all leases and subleases under which
Acquisition Parent is lessor or lessee or sublessor or sublessee of any real
property, together with all amendments, supplements, nondisturbance agreements,
brokerage and commission agreements and other agreements pertaining thereto
(“Real Property Leases”); (b) all material options held by Acquisition Parent or
contractual obligations on the part of Acquisition Parent to purchase or acquire
any interest in real property; and (c) all options granted by Acquisition Parent
or contractual obligations on the part of Acquisition Parent to sell or dispose
of any material interest in real property. Copies of all Real Property Leases
and such options and contractual obligations have been delivered to Target.
Acquisition Parent has not assigned any Real Property Leases or any such options
or obligations. There are no liens on the interest of Acquisition Parent in the
Real Property Leases, subject only to (i) Liens for taxes and assessments not
yet due and payable and (ii) those matters set forth on Schedule 3.10. The Real
Property Leases and options and contractual obligations listed on Schedule 3.10
are in full force and effect and constitute binding obligations of Acquisition
Parent and the other parties thereto, and (x) there are no defaults thereunder
and (y) no event has occurred that with notice, lapse of time or both would
constitute a default by Acquisition Parent or, to the best knowledge of
Acquisition Parent, by any other party thereto.

3.11 Environmental Laws and Regulations.

(a) (i) Except as set forth on Schedule 3.11(a), during the occupancy and
operation of the “Subject Property” (as defined below) by Acquisition Parent
and, to the knowledge of Acquisition Parent, prior to its occupancy and
operation, the operations of the Subject Property, and any use, storage,
treatment, disposal or transportation of “Hazardous Substances” (as defined
below) that has occurred in or on the Subject Property prior to the date of this
Agreement have been in compliance with “Environmental Requirements” (as defined
below); (ii) during the occupancy and operation of the Subject Property by
Acquisition Parent and, to the knowledge of Acquisition Parent, prior to its
occupancy or operation, no release, leak, discharge, spill, disposal or emission
of Hazardous Substances has occurred in, on or under the Subject Property in a
quantity or manner that violates or requires further investigation or
remediation under Environmental Requirements; (iii) to the knowledge of
Acquisition Parent, the Subject Property is free of Hazardous Substances as of
the date of this Agreement, except for the presence of small quantities of
Hazardous Substances utilized by Acquisition Parent or other

 

-20-



--------------------------------------------------------------------------------

tenants of the Subject Property in the ordinary course of their business;
(iv) to the knowledge of Acquisition Parent, there is no pending or threatened
litigation or administrative investigation or proceeding concerning the Subject
Property involving Hazardous Substances or Environmental Requirements; (v) to
the knowledge of Acquisition Parent, there are no above-ground or underground
storage tank systems located at the Subject Property; (vi) except as set forth
on Schedule 3.11(a), Acquisition Parent has never owned, operated, or leased any
real property other than the Subject Property; and (vii) to the knowledge of
Acquisition Parent, Acquisition Parent’s transportation to or disposal at any
off-site location of any Hazardous Substances from property now or formerly
owned, operated or leased by Acquisition Parent at the time of Acquisition
Parent’s ownership, operation or lease thereof was conducted in full compliance
with applicable Environmental Requirements.

(b) Definitions. As used in this Section, the following terms shall have the
following meanings:

“Environmental Requirements” means all laws, statutes, rules, regulations,
ordinances, guidance documents, judgments, decrees, orders, agreements and other
restrictions and requirements of any governmental authority, including, without
limitation, federal, state and local authorities, relating to the regulation or
protection of human health and safety, natural resources, conservation, the
environment, or the storage, treatment, disposal, transportation, handling or
other management of industrial or solid waste, hazardous waste, hazardous or
toxic substances or chemicals, or pollutants.

“Hazardous Substance” means (i) any “hazardous substance” as defined in §101(14)
of the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended from time to time (42 U.S.C. §§ 9601 et seq.) (“CERCLA”) or any
regulations promulgated thereunder, or the Occupational Safety and Health Act of
1970, as amended from time to time (29 U.S.C. § 651 et seq.), or any regulations
promulgated thereunder; or (ii) any additional substances or materials that have
been or are currently classified or considered to be pollutants, hazardous or
toxic under Environmental Requirements.

“Subject Property” means all property subject to the Real Property Leases and
any properties listed on Schedule 3.10.

3.12 Contracts.

(a) Set forth on Schedule 3.12(a) is a list of all material contracts,
agreements, arrangements and commitments (whether oral or written) to which
Acquisition Parent and/or Acquisition Sub is a party or by which its assets or
business are bound including, without limitation, contracts, agreements,
arrangements or commitments (the following, “Contracts”) that relate to (i) the
sale, lease or other disposition by Acquisition Parent or Acquisition Sub of all
or any substantial part of its business or assets (other than in the ordinary
course of business) or the maintenance thereof, (ii) the purchase or lease by
Acquisition Parent or Acquisition Sub of a substantial amount of assets,
(iii) the supply by Acquisition Parent or Acquisition Sub of any

 

-21-



--------------------------------------------------------------------------------

customer’s requirements for any item or the purchase by Acquisition Parent or
Acquisition Sub of its requirements for any item or of a vendor’s output of any
item, (iv) lending or advancing funds by Acquisition Parent or Acquisition Sub,
(v) borrowing of funds or guaranteeing the borrowing of funds by any other
person, whether under an indenture, note, loan agreement or otherwise, (vi) any
transaction or matter with any affiliate of Acquisition Parent or Acquisition
Sub, (vii) noncompetition, (viii) the acquisition by Acquisition Parent or
Acquisition Sub of any operating business or the capital stock of any person
since January 1, 2002, (ix) the use of any facility used in connection with
Acquisition Parent’s business, or (x) any other matter that is material to the
business, assets or operations of Acquisition Parent.

(b) Except as set forth on Schedule 3.12(b), each Contract is in full force and
effect on the Plan Date hereof, neither Acquisition Parent or Acquisition Sub
are in default under any Contract, Acquisition Parent and Acquisition Sub have
not given or received notice of any default under any Contract, and, to the
knowledge of Acquisition Parent and/or Acquisition Sub, no other party to any
Contract is in default thereunder.

3.13 No Violations. The execution, delivery and performance of this Agreement
and the other agreements and documents contemplated hereby by Acquisition Parent
and Acquisition Sub and the consummation of the transactions contemplated
hereby, including but not limited to the Merger, will not (i) violate any
provision of the Certificate of Incorporation or Bylaws of Acquisition Parent or
Acquisition Sub, (ii) violate any statute, rule, regulation, order or decree of
any public body or authority by which Acquisition Parent or Acquisition Sub or
their respective properties or assets are bound, or (iii) except as set forth on
Schedule 3.13, result in a violation or breach of, or constitute a default
under, or result in the creation of any encumbrance upon, or create any rights
of termination, cancellation or acceleration in any person with respect to any
Contract or any material license, franchise or permit of Acquisition Parent or
Acquisition Sub or any other agreement, contract, indenture, mortgage or
instrument to which Acquisition Parent or Acquisition Sub is a party or by which
any of its properties or assets is bound.

3.14 [Reserved].

3.15 Litigation and Related Matters. Set forth on Schedule 3.15 is a list of all
actions, suits, proceedings, investigations or grievances pending against
Acquisition Parent and/or Acquisition Sub or, to the best knowledge of
Acquisition Parent or Acquisition Sub, threatened against Acquisition Parent or
Acquisition Sub, the business or any property or rights of Acquisition Parent or
Acquisition Sub, at law or in equity, before or by any arbitration board or
panel, court or federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign
(“Agencies”). None of the actions, suits, proceedings or investigations listed
on Schedule 3.15 either (i) results in or would, if adversely determined, have a
Material Adverse Effect or (ii) affects or would, if adversely determined,
affect the right or ability of Acquisition Parent or Acquisition Sub to carry on
its business substantially as now conducted. Neither Acquisition Parent nor
Acquisition Sub is subject to any continuing court or Agency order, writ,
injunction or decree applicable specifically to its business, operations or
assets or its employees, nor in default with respect to any order, writ,
injunction or decree of any court or Agency with respect to its assets,
business, operations or employees.

 

-22-



--------------------------------------------------------------------------------

3.16 Compliance with Laws. Acquisition Parent and Acquisition Sub (a) are in
material compliance with all applicable laws, regulations (including federal,
state and local procurement regulations), orders, judgments and decrees, and
(b) possess all Material Permits.

3.17 Patents, Trademarks and Other Rights. Except as listed on Schedule 3.17,
neither Acquisition Parent nor Acquisition Sub owns any right, title and
interest in and to, or has the right to use pursuant to a valid license, any
Intellectual Property Assets nor have they entered into any agreements relating
to Intellectual Property Assets. The conduct of Acquisition Parent’s and/or
Acquisition Sub’s businesses has not infringed, misappropriated or conflicted
with and does not currently infringe, misappropriate or conflict with any
intellectual property right of any person, nor would the future conduct of
business as presently contemplated infringe, misappropriate or conflict with any
intellectual property right of any person.

3.18 Employees.

(a) Except as set forth on Schedule 3.18(a), neither Acquisition Parent nor
Acquisition Sub has, or has ever had previously, any employees.

(b) Neither the execution and delivery of this Agreement by Acquisition Parent
or Acquisition Sub or the consummation of the transactions contemplated hereby,
including but not limited to the Merger, will (i) entitle any current or former
employee of Acquisition Parent or Acquisition Sub to severance pay, unemployment
compensation or any similar payment, (ii) accelerate the time of payment or
vesting, or increase the amount of, any compensation due to any such employee or
former employee, or (iii) directly or indirectly result in any payment made or
to be made to or on behalf of any person to constitute a “parachute payment”
(within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”)).

(c) Acquisition Parent is in compliance in all material respects with the
provisions of the Americans with Disabilities Act.

3.19 Insurance. Acquisition Parent and Acquisition Sub maintain no insurance
policies.

3.20 Interests in Customers, Suppliers, Etc. Except as set forth in Schedule
3.20, no shareholder, officer, director or affiliate of Acquisition Parent or
Acquisition Sub possesses, directly or indirectly, any financial interest in, or
is a director, officer, employee or affiliate of, any corporation, firm,
association or business organization that is a client, supplier, customer (of
$1000 or more), lessor, lessee or competitor of Acquisition Parent or
Acquisition Sub. Ownership of securities of a corporation whose securities are
registered under the Securities Exchange Act of 1934 not in excess of five
percent (5%) of any class of such securities shall not be deemed to be a
financial interest for purposes of this Section 3.20.

 

-23-



--------------------------------------------------------------------------------

3.21 Officers and Directors. Set forth on Schedule 3.21 is a list of the current
officers and directors of Acquisition Parent.

3.22 Bank Accounts and Powers of Attorney. Schedule 3.22 sets forth each bank,
savings institution and other financial institution with which Acquisition
Parent and Acquisition Sub has an account or safe deposit box and the names of
all persons authorized to draw thereon or to have access thereto. Each person
holding a power of attorney or similar grant of authority on behalf of
Acquisition Parent or Acquisition Sub is identified on Schedule 3.22. Except as
disclosed on such Schedule, neither Acquisition Parent nor Acquisition Sub has
given any revocable or irrevocable powers of attorney to any person, firm,
corporation or organization relating to its business for any purpose whatsoever.

3.23 Absence of Certain Changes or Events. Except as set forth on Schedule 3.23
or as otherwise contemplated by this Agreement, since December 31, 2005, there
has not been (a) any damage, destruction or casualty loss to the physical
properties of Acquisition Parent or Acquisition Sub (whether or not covered by
insurance), (b) any event or circumstance that would have a Material Adverse
Effect, (c) any entry into any transaction, commitment or agreement (including,
without limitation, any borrowing) material to Acquisition Parent or Acquisition
Sub, except transactions, commitments or agreements in the ordinary course of
business consistent with past practice, (d) any declaration, setting aside or
payment of any dividend or other distribution in cash, stock or property with
respect to the capital stock or other securities of Acquisition Parent or
Acquisition Sub, any repurchase, redemption or other acquisition by Acquisition
Parent of any capital stock or other securities, or any agreement, arrangement
or commitment by Acquisition Parent or Acquisition Sub to do so, (e) any
increase that is material in the compensation payable or to become payable by
Acquisition Parent or Acquisition Sub to its directors, officers, employees or
agents or any increase in the rate or terms of any bonus, pension or other
employee benefit Plan, payment or arrangement made to, for or with any such
directors, officers, employees or agents, except as set forth on Schedule 3.23,
(f) any sale, transfer or other disposition of, or the creation of any Lien
upon, any part of the assets of Acquisition Parent or Acquisition Sub, tangible
or intangible, except for sales of inventory and use of supplies and collections
of accounts receivables in the ordinary course of business consistent with past
practice, or any cancellation or forgiveness of any debts or claims by
Acquisition Parent or Acquisition Sub, or (g) any capital expenditure (including
any capital leases) or commitment therefor by Acquisition Parent or Acquisition
Sub in excess of $10,000.

3.24 Disclosure. All written agreements, lists, schedules, instruments,
exhibits, documents, certificates, reports, statement and other writings
furnished to Target pursuant hereto or in connection with this Agreement or the
transactions contemplated hereby, including but not limited to the Merger, are
and will be complete and accurate in all material respects. No representation or
warranty by Acquisition Parent or Acquisition Sub contained in this Agreement,
in the schedules attached hereto or in any certificate furnished or to be
furnished by Acquisition Parent or Acquisition Sub to Target in connection
herewith or pursuant hereto contains or will contain any untrue statement of a
material fact or omits or will omit to state any material fact necessary in
order to make any statement contained herein or therein not misleading. There is
no fact known to Acquisition Parent or Acquisition Sub (other than general

 

-24-



--------------------------------------------------------------------------------

economic or industry conditions) that materially adversely affects or, as far as
Acquisition Parent or Acquisition Sub can reasonably foresee, materially
threatens, the assets, business, prospects, financial condition, or results of
operations of Acquisition Parent or Acquisition Sub that has not been set forth
in this Agreement or any schedule hereto.

3.25 Working Capital. Acquisition Parent and Acquisition Sub each has sufficient
working capital to continue its operations in accordance with its business plan
through the Effective Time without the requirement of any further debt or equity
investments.

3.26 Absence of Active Trade or Business. Since inception, neither Acquisition
Parent nor Acquisition Sub has conducted any active trade or business. The sole
activity of Acquisition Parent is described in the third recital on page 1 of
this Agreement and Acquisition Sub is newly formed.

3.27 SEC Reports. Since January 2003, Acquisition Parent has timely filed all
SEC reports required to be filed and each such report complies with SEC
requirements and is true and complete in all material respects.

ARTICLE IV.

COVENANTS OF THE PARTIES

4.1 Course of Conduct by the Parties. From the Plan Date through and until the
Effective Time, except as approved in writing or as otherwise permitted or
contemplated by this Agreement, the businesses of Target, Acquisition Parent and
Acquisition Sub (Target, Acquisition Parent and Acquisition Sub each a “Party”
and collectively the “Parties”) shall be conducted only in the ordinary course
of business consistent with past practice, and the Parties shall comply with the
following covenants:

(a) Capital Expenditures. Neither Acquisition Parent nor Acquisition Sub shall
make any capital expenditure or commitments therefore and Target shall not make
any capital expenditures or commitments therefor which, when combined with
capital expenditures or commitments therefor after March 15, 2006, would exceed
$5000.

(b) Certificate of Incorporation; Bylaws. No Party shall make any change in its
Certificate of Incorporation or Bylaws except as may be requested by the other
Parties in connection with the Merger.

(c) Stock Issuance: Redemptions: Reorganizations. No Party shall (i) issue,
grant or dispose of, or make any agreement, arrangement or commitment obligating
the issuance, granting or disposal of any of its capital shares or other
securities, (ii) redeem or acquire, or make any agreement, arrangement or
commitment obligating redemption or acquisition of, any shares of its capital
stock or other securities, or (iii) authorize or effect or make any agreement,
arrangement or commitment obligating it to effect, any reorganization,
recapitalization or split-up of its capital stock. Notwithstanding the
foregoing, Target may convert its preferred stock into common stock, issue
options to employees and consultants, issue common stock upon exercise of
outstanding options and warrants, and issue common stock and common warrants to
investors in its ongoing financing per its March 2006 Private Placement
Memorandum.

 

-25-



--------------------------------------------------------------------------------

(d) Employee Matters. No Party shall (i) except for increases in compensation of
employees required under any collective bargaining agreement, make any increase
that is material in the compensation payable or to become payable to any of its
officers, employees, or agents, or (ii) make, amend or enter into any employment
contract or any bonus, incentive, stock option, profit sharing, pension,
retirement, stock purchase, hospitalization, medical reimbursement, insurance,
severance benefit or other similar Plan or arrangement or make any voluntary
contribution to any such Plan or arrangement.

(e) Insurance Coverage. Each Party shall maintain insurance coverage on the same
basis as, or on a substantially equivalent basis to, the current insurance
coverage as of the Plan Date.

(f) Business Organization. Each Party shall use commercially reasonable efforts
to preserve intact its business organization and to keep available the services
of its present officers and employees as a group.

(g) Maintenance of Property. Each Party shall maintain its equipment and other
tangible personal property in its present operating condition and repair,
ordinary wear and tear excepted. Target will fully perform and pay for all
maintenance, painting, repairs, alterations and other work required to be
performed by Target as lessee under the Real Property Leases listed on
Schedule 2.10 and Schedule 3.10.

(h) Relations with Suppliers, Etc. Each Party will use commercially reasonable
efforts to preserve its relationships with its material suppliers, customers,
business partners and others having material business dealings with it. Each
Party promptly shall notify the other Parties if it is informed by any of its
material suppliers, customers or business partners that such parties will or may
cease to do business with it either prior to or following the Effective Time.

(i) Incurrence of Debt. No Party will voluntarily incur or assume, whether
directly or by way of guaranty or otherwise, any material obligation or
liability, except obligations and liabilities incurred in the ordinary course of
business, consistent with past practice.

(j) Liens. No Party will mortgage, pledge, encumber, create or allow any Liens
not existing on the date hereof upon any of its properties or assets, tangible
or intangible, except Liens created in the ordinary course of business,
consistent with past practice.

(k) Disposition of Assets. No Party will sell, transfer or otherwise dispose of
any of its tangible or intangible property or assets, except for inventory and
supplies sold, disposed of or consumed and accounts receivable collected or
written off in the ordinary course of business, consistent with past practice.
No Party will cancel or forgive any debts or claims except or in the ordinary
course of business, consistent with past practice.

 

-26-



--------------------------------------------------------------------------------

(l) Agreements, Leases and Licenses. No Party will amend, terminate before the
end of its term, or allow to lapse any material agreement, lease, license or
permit to which it is a party or of which it is the holder.

(m) Accounting Practices. No Party will make any material changes in its
accounting methods, principles or practices, except as required by GAAP.

(n) Changes in Business Practice. No Party will take any action, the purpose or
effect of which is to shift income from post-closing periods to the pre-closing
period or to defer expenses from the pre-closing period to post-closing periods,
which action is not in the ordinary course of business, consistent with past
practice.

(o) Transactions with Affiliates. No Party will enter into any agreement,
arrangement or transaction with, or make any payment, distribution, loan or
advance to, any of its affiliates, officers, directors or shareholders, except
for salaries and travel advances consistent with past practices or as otherwise
specifically permitted by this Agreement.

(p) Material Transactions. No Party will enter into any other agreement, course
of action or transaction material to it, except in the ordinary course of
business, consistent with past practice.

4.2 Approvals and Consents. Each Party shall use its respective reasonable best
efforts (i) to cause all conditions to the obligations under this Agreement over
which they are able to exercise influence or control to be satisfied prior to
the Effective Time and (ii) to obtain promptly and to comply with all requisite
statutory, regulatory or court approvals, third party releases and consents, and
other requirements necessary for the valid and legal consummation of the
transactions contemplated hereby.

4.3 Investigations. Each Party shall provide each other Party and their
representatives and agents such access to books and records and furnish such
financial and operating data and other information with respect to its
businesses and property as may be reasonably requested from time to time, and
permit each other Party and their representatives and agents to make such
inspections of properties as they may reasonably request. Each Party shall
promptly arrange for each other Party and their representatives and agents to
meet with such directors, officers, employees and agents as requested.

4.4 Environmental Inspection. Each Party, at its own cost and expense, shall
provide each other Party access to all records and information concerning all
Hazardous Substances, used, stored, generated, treated or disposed of, all
environmental or safety studies conducted by or on behalf of it and all reports,
correspondence or filings to governmental agencies with jurisdiction over
Environmental Requirements or Business-Specific Environmental Requirements.

 

-27-



--------------------------------------------------------------------------------

4.5 Records Pertaining to Target and Acquisition Parent.

(a) Turnover of Records. At the Effective Time, Acquisition Parent will deliver
or cause to be delivered to Target any records (i) in the possession of the
Acquisition Parent (ii) applicable primarily to Acquisition Parent, and (iii) of
which Target does not already have copies.

(b) Access to Records. Target shall allow Acquisition Parent and Acquisition
Parent shall allow Target, and their representatives, successors and assigns
access to all business records and files that pertain in part to it, during
normal working hours at its principal place of business, or at any location
where such records are stored, and Acquisition Parent, or Target, as the case
may be, or their representatives, successors or assigns, shall have the right,
at their own expense, to make copies of any such records and files.

(c) Assistance with Records. From and after the Effective Time, Target and
Acquisition Parent shall make available to one another, upon written request,
(i) its personnel to assist in locating and obtaining records and files
maintained by Target and Acquisition Parent, as the case may be, and (ii) any of
its personnel, whose assistance or participation is reasonably required in
anticipation of, or preparation for, any existing or future third party actions,
Tax or other matters in which Target or Acquisition Parent or any of its past,
present or future affiliates is involved and which relate to the business of
Target or Acquisition Parent, as the case may be.

(d) Auditors’ Work Papers. Target and Acquisition Parent shall each use its best
efforts (including, without limitation, furnishing any certificates reasonably
requested, and complying with other reasonable requests as a prerequisite to
availability) to cause Pannell Kerr Forster of Texas, P.C. (“PKF”), and any
other independent accounting firm that has reviewed or prepared a report on any
of its financial statements to make available for inspection and copying, at
Acquisition Parent’s or Target’s expense, as the case may be, and upon its
written request therefor, such accounting firm’s work papers with respect to any
such financial statements and shall take all such actions as required by any
such accounting firm in connection with such request.

4.6 Tax Elections. No new elections with respect to Taxes or any changes in
current elections with respect to Taxes affecting any Party shall be made after
the Plan Date without prior written consent of the other Parties, which shall
not be unreasonably withheld.

4.7 Terms of Employment Retention. Acquisition Parent shall cause Target to
continue to employ on an at-will basis following the Effective Time all or
substantially all of Target’s current employees at the same or substantially
equivalent compensation basis (including wages and benefits), in the same or
substantially equivalent job function or position. Acquisition Parent agrees to
recognize the original hire date recognized and determined by Target for each
employee retained by Target for the purposes of determining and providing
benefits to such employees.

4.8 Audit. Target has contracted with PKF to audit the financial records of
Target for the twelve months ending March 31, 2005 and to provide audited
balance sheets as of such date and statements of operations, stockholders equity
and cash flow for the period then ended.

 

-28-



--------------------------------------------------------------------------------

4.9 Tax-Free Treatment. The parties intend and agree that the transactions
contemplated herein will qualify for Tax-free treatment under
Section 368(a)(1)(B) of the Code and the rules and regulations promulgated
thereunder. None of the parties will take any action that would be inconsistent
with or fail to take any action that is reasonably necessary or appropriate to
ensure, the qualification or treatment of the transactions contemplated herein
as Tax-free under such provisions, without the prior written consent of the
other parties hereto.

4.10 Increase in Acquisition Parent’s Authorized Shares. Prior to the Effective
Time Acquisition Parent shall obtain shareholder approval for an amendment to
its Certificate of Incorporation providing for an increase in its authorized
capital stock to 20,000,000 shares of common stock and 500,000 shares of
preferred stock.

4.11 Decrease in Par Value and Stock Split. Within 30 days after the Effective
Time, Acquisition Parent shall take action to amend its Certificate of
Incorporation to reduce the par value of its common and preferred stock from
$1.00 per share to $.001 per share and shall effect a stock split by dividend or
otherwise to the effect that the owner of each one share of common stock will
own 6.25 shares of Acquisition Parent common stock. As a result of such stock
split or dividend, the former owners of Target options and warrants shall have
the amount and exercise price of their Acquisition Parent options and warrants
restored to their pre-merger amounts and prices.

4.12 Expense Reimbursement. At the Effective Date, upon presentation of receipts
for unreimbursed expenses, Target shall pay Allen Campbell, the current
President of Acquisition Parent, up to $10,000 for past expenses.

4.13 Options to Former Acquisition Parent Officers and Directors. At the
Effective Time of the Merger outstanding options to purchase common stock of
Acquisition Parent held by Dermot Butler and Lawrence Cottingham shall
terminate, but the outstanding options held by Allen Campbell and Jerry Jarrell
shall remain in full force and effect as adjusted for the stock split described
in Section 4.11 hereof. Within 30 days after the Effective Time (and following
the stock split required by Section 4.11 hereof), Acquisition Parent shall grant
new options to the following former officers and directors of Acquisition Parent
to purchase shares of common stock of Acquisition Parent, at an exercise price
of $2.00 per share, in the following post stock split amounts:

 

(a)    Allen Campbell      125,000 shares (62,500 vested at Effective Time and
62,500 vested 12 months after the Effective Time) (b)    Jerry Jarrell     
75,000 shares (37,500 vested at Effective Time and 37,500 vested 12 months after
the Effective Time) (c)    Dermot Butler      9,375 shares (vested at Effective
Time) (d)    Lawrence Cottingham      9,375 shares (vested at Effective Time)

 

-29-



--------------------------------------------------------------------------------

4.14 Bylaws, Board of Directors, and Officers. Acquisition Parent shall have
taken actions such that its bylaws, board of directors, and officers shall be as
described in Section 1.3.

4.15 Releases. Jerry Jarrell, Allen Campbell, Dermot Butler, and Lawrence
Cottingham shall enter into agreements providing for full release of all claims
and terminating all agreements with Acquisition Parent except for those listed
on an exhibit to such agreement.

4.16 Registration Rights. Acquisition Parent shall enter into a Registration
Rights Agreement (the “Registration Rights Agreement”) with Target to provide
holders of Target Stock or Target Warrants prior to the Merger with piggyback
registration rights as to the Acquisition Parent Common Stock issued in the
Merger in exchange for such Target Stock or issuable upon exercise of such
Target Warrants or the Series A or B Warrants issued in the Merger mirroring
those registration rights contained in Article IV Section 8 of Target’s articles
of incorporation in the form attached as Exhibit D.

ARTICLE V.

CONDITIONS TO OBLIGATIONS OF ACQUISITION SUB AND

ACQUISITION PARENT TO CONSUMMATE THE MERGER

The obligations of Acquisition Sub and Acquisition Parent to effect the Merger,
and to cause the other transactions contemplated hereby to occur at the
Effective Time, shall be subject to the satisfaction or written waivers by
Acquisition Parent of each of the following conditions at or prior to the
Effective Time:

5.1 Representations and Warranties. Each representation and warranty of Target
contained in this Agreement and in any schedule or other disclosure in writing
from Target shall be true and correct when made, and shall be true and correct
on and as of the Effective Time with the same effect as though such
representation and warranty had been made on and as of the Effective Time.

5.2 Covenants. All of the covenants and agreements herein on the part of Target
to be complied with or performed on or before the Effective Time shall have been
fully complied with and performed.

5.3 Absence of Litigation. No inquiry, action, suit or proceeding shall have
been asserted, threatened or instituted (a) in which it is sought to restrain or
prohibit the carrying out of the transactions contemplated by this Agreement or
to challenge the validity of such transactions or any part thereof, (b) which
could, if adversely determined, result in any Material Adverse Effect or (c) as
a result of which, in the reasonable judgment of Acquisition Parent, Acquisition
Parent would be deprived of the material benefits of the ownership of the Target
Stock.

5.4 Consents and Approvals. All material authorizations, consents, approvals,
waivers and releases, if any, necessary for Target to consummate the
transactions contemplated hereby shall have been obtained and copies thereof
shall be delivered to Acquisition Parent, including but not limited to consents
and approvals by the boards of directors and shareholders of Target.

 

-30-



--------------------------------------------------------------------------------

5.5 Certificates. Target shall have delivered to Acquisition Parent
(i) certificates of the appropriate governmental authorities, dated as of a date
not more than twenty (20) days prior to the Effective Time, attesting to the
good standing of Target in the State of California; (ii) copies, certified by
the Secretary of State of California as of a date not more than twenty (20) days
prior to the Closing Date, of the Certificate of Incorporation and all
amendments thereto of Target, and attesting to the existence of Target; (iii) a
copy, certified by the Secretary of Target, dated no more than ten (l0) days
prior to the Effective Time, of the Bylaws of Target; and (iv) a certificate,
dated no more than ten (l0) days prior to the Effective Time, of the Secretary
of Target relating to the incumbency and corporate proceedings in connection
with the consummation of the transactions contemplated hereby.

5.6 Opinion of Counsel. Acquisition Parent shall have received an opinion of
Pillsbury Winthrop Shaw Pittman LLP, counsel to Target, dated as of the
Effective Time and in form and substance reasonably satisfactory to Acquisition
Parent, substantially to the effect that: (a) Target is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of California; (b) the authorized capital stock of Target is as set forth in
Section 2.3 hereof; to counsel’s knowledge (subject to compliance with
applicable federal and state securities laws), all of such shares are validly
issued, fully paid and nonassessable and were not issued in violation of any
preemptive rights of any shareholder of Target; such shares are owned of record
by Target shareholders set forth on Schedule 2.3(b), and except as stated on
Schedule 2.3(a), such counsel has no knowledge of any outstanding securities
convertible into, exchangeable for or carrying the right to acquire capital
stock of Target, or any subscriptions, warrants, options, rights or other
arrangements or commitments obligating Target to issue or dispose of any capital
stock or any ownership therein (provided that any opinion about issued and
outstanding stock, warrants, options, or convertible notes, may be based upon
counsel’s examination of Target’s applicable ledger; (c) the execution and
delivery of this Agreement, the Certificate of Merger, and all other agreements
and documents contemplated hereby by Target and the performance by Target of its
obligations under this Agreement, and such other agreements and documents do not
constitute a violation of or a default under Target’s Certificate of
Incorporation or Bylaws (as applicable) or any agreements, arrangements,
commitments, orders, judgments or decrees to which they are a party or by which
they or their respective assets are bound of which such counsel has knowledge;
(d) Target has the corporate power and authority to execute, deliver and perform
its obligations under this Agreement and the other agreements and documents
contemplated hereby (to which each is a party); the execution and delivery of
this Agreement and the other agreements and documents by Target and the
performance by Target of its obligations hereunder and under the other
agreements and documents have been duly authorized by all requisite corporate
action on the part of Target; (e) this Agreement and each other agreement and
document contemplated hereby is a valid and binding obligation of Target,
enforceable against Target in accordance with its terms, subject to the
Equitable Exceptions; (f) to such counsel’s knowledge, there are no actions,
suits or proceedings pending or threatened that are required by the terms of
Section 2.15 to be described in Schedule 2.15 that are not described therein,
and no consent, approval, authorization or other

 

-31-



--------------------------------------------------------------------------------

action by, or filing with, any governmental authority, regulatory body or other
person is required to be obtained by Target in connection with the execution,
delivery or performance by it of its obligations under this Agreement, except
for such as have been duly obtained or made; and (g) the private placement of a
minimum of $1.5 million of equity required by Section 5.16 hereof was exempt
from registration under Federal and State securities laws.

5.7 No Material Adverse Effect. There shall not have been any Material Adverse
Effect.

5.8 No Transfers to Affiliates. Except as otherwise expressly contemplated by
this Agreement, Target shall not have distributed or transferred any material
amount of its assets or properties, or made any material payments, to or for the
benefit of any of its affiliates.

5.9 Compliance with Section 4.1. Target shall not have entered into any
agreement, commitment or transaction nor shall have taken any other action that
would not be in compliance with each provision of Section 4.1.

5.10 Certificate of Merger. The Certificate of Merger shall be fully executed by
all parties thereto and shall have been filed with the Secretary of State of
Delaware and California.

5.11 Completed Due Diligence. Due Diligence shall have been completed to the
reasonable satisfaction of Acquisition Parent.

5.12 Conversion of Outstanding Target Preferred Stock. All currently issued and
outstanding preferred stock and convertible notes of Target shall have been
converted to common stock.

5.13 Target Private Placement of Equity. Target shall have sold a minimum of
$1.5 million of its common stock (together with A and B, and if applicable C
Warrants) in a private offering pursuant to a private placement memorandum
reviewed and approved by Acquisition Parent.

5.14 Lock-Up Agreements. Acquisition Parent shall have received evidence that
Target officers, directors and founders have executed satisfactory Lock-Up
Agreements.

ARTICLE VI.

CONDITIONS TO OBLIGATIONS OF TARGET

TO CONSUMMATE THE MERGER

The obligations of Target to effect the Merger and to cause the other
transactions contemplated hereby to occur shall be subject to the satisfaction
or written waiver by Target of each of the following conditions at or prior to
the Effective Time:

6.1 Representations and Warranties. Each representation and warranty of
Acquisition Sub and Acquisition Parent contained in this Agreement and in any
schedule or other disclosure in writing from Acquisition Sub or Acquisition
Parent shall be true and correct when made, and shall be true and correct on and
as of the Effective Time with the same effect as though such representation and
warranty had been made on and as of the Effective Time.

 

-32-



--------------------------------------------------------------------------------

6.2 Covenants. All of the covenants and agreements herein on the part of
Acquisition Sub and Acquisition Parent to be complied with or performed on or
before the Effective Time shall have been fully complied with and performed.

6.3 Absence of Litigation. No inquiry, action, suit or proceeding shall have
been asserted, threatened or instituted in which it is sought to restrain or
prohibit the carrying out of the transactions contemplated by this Agreement or
to challenge the validity of such transactions or any part thereof.

6.4 Consents and Approvals. All material authorizations, consents, approvals,
waivers and releases, if any, necessary for Acquisition Sub or Acquisition
Parent to consummate the transactions contemplated hereby shall have been
obtained and copies thereof shall be delivered to Target, including, but not
limited to, consents and approvals by the boards of directors and shareholders
of Acquisition Sub and Acquisition Parent, as applicable.

6.5 Certificates. Acquisition Sub and Acquisition Parent shall have delivered to
Target (i) certificates of the appropriate governmental authorities, dated as of
a date not more than twenty (20) days prior to the Effective Time, attesting to
the existence and good standing of Acquisition Parent and Acquisition Sub in the
State of Delaware; (ii) copies, certified by the Secretary of State of Delaware
as of a date not more than twenty (20) days prior to the Effective Time, of the
Certificate of Incorporation and all amendments thereto of Acquisition Parent
and Acquisition Sub; (iii) a copy, certified by the Secretary of Acquisition
Parent, dated no more than ten (l0) days prior to the Effective Time of the
Bylaws of Acquisition Parent; and (iv) a certificate, dated no more than ten
(l0) days prior to the Effective Time of the Secretaries of Acquisition Sub and
Acquisition Parent relating to the incumbency and corporate proceedings in
connection with the consummation of the transactions contemplated hereby.

6.6 Opinion of Counsel. Target shall have received an opinion of Locke Liddell &
Sapp LLP, counsel to Acquisition Sub and Acquisition Parent, dated as of the
Effective Time and in form and substance reasonably satisfactory to Target,
substantially to the effect that: (a) Acquisition Parent and Acquisition Sub are
corporations duly incorporated, validly existing and in good standing under the
laws of the State of Delaware; (b) the execution and delivery of this Agreement,
the Certificate of Merger, and all other agreements and documents contemplated
hereby by Acquisition Sub and Acquisition Parent and the performance by
Acquisition Sub and Acquisition Parent of their respective obligations under
this Agreement and such other agreements and documents does not constitute a
violation of or a default under their Certificate of Incorporation or Bylaws (as
applicable) or any agreements, arrangements, commitments, orders, judgments or
decrees to which they are a party or by which their assets are bound of which
such counsel has knowledge; (c) Acquisition Sub and Acquisition Parent have the
corporate power and authority to execute, deliver and perform their obligations
under this Agreement and the other agreements and documents contemplated hereby
(to the extent each is a party) and the execution and delivery of this Agreement
and the other agreements and documents

 

-33-



--------------------------------------------------------------------------------

by Acquisition Sub and Acquisition Parent and the performance by Acquisition Sub
and Acquisition Parent of their obligations hereunder and under the other
agreements and documents have been duly authorized by all requisite corporate
action on the part of Acquisition Sub and Acquisition Parent; (d) this Agreement
and each other agreement and document contemplated hereby is a valid and binding
obligation of Acquisition Sub and Acquisition Parent, respectively, enforceable
against Acquisition Sub and Acquisition Parent (to the extent each is a party)
in accordance with their respective terms, subject to the Equitable Exceptions
and (e) the capitalization of Acquisition Parent and Acquisition Sub is as set
forth in Section 3.5 hereof (provided that such opinion may be based upon
counsel’s examination of such companies’ stock ledgers or records of its stock
transfer agent).

6.7 Certificate of Merger. The Certificate of Merger shall be fully executed by
all parties thereto and shall have been filed with the Secretary of State of
Delaware and California.

6.8 Amendment to Acquisition Parent Certificate of Incorporation. Acquisition
Parent shall have obtained the required shareholder consent for an amendment to
its Certificate of Incorporation as required by Section 4.10 hereof.

6.9 No Material Adverse Effect. There shall not have been any Material Adverse
Effect.

6.10 Completed Due Diligence. Due Diligence shall have been completed to the
reasonable satisfaction of Target.

6.11 Target Private Placement of Equity. Target shall have sold a minimum of
$1.5 million of its common stock (together with A and B Warrants) in a private
offering pursuant to a private placement memorandum reviewed and approved by
Acquisition Parent.

6.12 Lock-Up Agreements. Target shall have received evidence that Allen
Campbell, Jerry Jarrell, Dermot Butler, Lawrence Cottingham, Burt Keenan, Black
Chaffee and persons receiving shares through Allen Campbell have executed
satisfactory Lock-Up Agreements.

6.13 Registration Rights Agreement. Parent shall have entered into the
Registration Rights Agreement.

ARTICLE VII.

CLOSING

7.1 Closing. Unless this Agreement is first terminated as provided in
Section 8.1, and subject to the satisfaction or waiver of all the conditions set
forth in Articles V and VI, the closing of the transactions contemplated hereby
(the “Closing”) shall take place at the offices of Locke Liddell & Sapp LLP, or
such other place as is agreed to by Acquisition Parent and Target, on March 30,
2006 or such other date as the parties may agree upon in writing (the “Closing
Date”).

 

-34-



--------------------------------------------------------------------------------

7.2 Filing Certificate of Merger. Concurrently with the delivery of the items
described above, the parties will file the Certificate of Merger with the
Secretary of State of Delaware and California, or if pre-filed shall cause such
Certificate of Merger to be deemed effective as of the Effective Time.

7.3 Conversion of Stock. At the Closing, in addition to the execution and/or
delivery of those items required by Articles V and VI, the parties will
consummate the conversion of the Target Stock and the Acquisition Sub Stock in
accordance with Sections 1.4 and 1.5, respectively, and the exchange of share
certificates in accordance with Section 1.7.

ARTICLE VIII.

TERMINATION PRIOR TO EFFECTIVE TIME

8.1 Termination. This Agreement and the transactions contemplated hereby may be
terminated and abandoned at any time prior to the Closing:

(a) By the written mutual consent of Acquisition Parent and Target;

(b) By Acquisition Parent if any of the conditions set forth in Article V shall
not have been fulfilled on or prior to the Closing;

(c) By Target if any of the conditions set forth in Article VI shall not have
been fulfilled on or prior to the Closing; or

(d) By any party hereto if the Merger shall not have been effected on or before
April 30, 2006, upon five days notice.

8.2 Rights after Termination. Any termination pursuant to this Article VIII
shall be without prejudice to the terminating party’s rights and remedies under
this Agreement by reason of any violation of this Agreement occurring prior to
such termination. In the event of a termination pursuant to this Article VIII,
each party shall bear its own costs and expenses incurred with respect to the
transactions contemplated hereby.

ARTICLE IX.

MISCELLANEOUS

9.1 Entire Agreement. This Agreement (including the exhibits and schedules
hereto) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the parties hereto with respect
to the subject matter hereof, and no party shall be liable or bound to the other
in any manner by any representations or warranties not set forth herein.

9.2 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns. Neither this Agreement nor any
rights, interests, or obligations hereunder may be assigned by any party hereto
without the prior written consent of all other parties hereto, and any purported
assignment in violation of this Section 10.2 shall be null and void.

 

-35-



--------------------------------------------------------------------------------

9.3 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original and all of
which shall constitute the same instrument.

9.4 Headings. The headings of the articles and sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.

9.5 Construction. As used in this Agreement, the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular article, section, paragraph or other subdivision.

9.6 Modification and Waiver. Any of the terms or conditions of this Agreement
may be waived in writing at any time by the party which is entitled to the
benefits thereof, and this Agreement may be modified or amended by a written
instrument executed by Acquisition Parent and Target. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by all of the parties hereto (or their permitted successors or assigns).
No waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.

9.7 Schedules, Etc. All Exhibits and Schedules annexed hereto are expressly made
a part of this Agreement as though fully set forth herein.

9.8 Notices. All notices of communication required or permitted hereunder shall
be in writing and may be given by (a) depositing the same in United States mail,
addressed to the party to be notified, postage prepaid and registered or
certified with return receipt request, (b) depositing the same with an overnight
delivery service, addressed to the party to be notified, postage prepaid with
delivery signature requested, (c) delivering the same in person to an officer or
agent of such party, or (d) transmitting by facsimile the same with electronic
confirmation of receipt.

 

  (i) If to Acquisition Parent or Acquisition Sub, addressed to it at:

Emerging Delta Corporation

4424 Gaines Ranch Loop #415

Austin, Texas 78735

Attention: Allen Campbell

 

-36-



--------------------------------------------------------------------------------

with copies to:

Locke Liddell & Sapp LLP

100 Congress, Suite 300

Austin, Texas 78701

Facsimile No.: (512) 305-4800

Attn: Curtis R. Ashmos, Esq.

 

  (ii) If to Target, addressed to:

ALCiS Health, Inc.

560 S. Winchester Blvd., Fifth Floor

San Jose, California 95128

Attention: Brian Berchtold

with copies to:

Landrum & Company, Inc.

1102 Starwood Ct.

San Jose, CA 95120

Facsimile No.: (408) 278-8608

Attn: James F. Landrum, Jr., Esq.

or to such other address or counsel as any party hereto shall specify pursuant
to this Section 10.8 from time to time.

9.9 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH LAWS OF
THE STATE OF DELAWARE.

9.10 Survival of Covenants, Agreements, Representations and Warranties.

(a) Covenants and Agreements. All covenants and agreements made hereunder or
pursuant hereto or in connection with the transactions contemplated hereby shall
survive the Closing and shall continue in full force and effect thereafter
according to their terms without limit as to duration.

(b) Representations and Warranties. All representations and warranties contained
herein shall terminate upon and not survive the Closing.

9.11 Expenses. Target, on the one hand, and Acquisition Sub and Acquisition
Parent, on the other hand, shall be solely responsible for their respective
costs and expenses incurred in connection with the transactions contemplated
hereby.

9.12 Third Party Beneficiaries. Except as otherwise specifically provided in
Article IX, no individual or firm, corporation, partnership or other entity
shall be a third-party beneficiary of the representations, warranties, covenants
and agreements made by any party hereto.

 

-37-



--------------------------------------------------------------------------------

9.13 Number and Gender of Words. Whenever the singular number is used, the same
shall include the plural where appropriate, and words of any gender shall
include each other gender where appropriate.

9.14 Further Assurances. From time to time after the Effective Time, at the
request of any other party but at the expense of the requesting party, each of
the parties hereto, as the case may be, will execute and deliver any such other
instruments of conveyance, assignment and transfer, and take such other action
as the other party may reasonably request in order to consummate or evidence the
transactions contemplated hereby.

9.15 Brokers and Agents. Except as disclosed on Schedule 10.15, each party
represents and warrants that it has employed no broker or agent in connection
with this transaction and agrees to indemnify and hold harmless the other
parties against all loss, cost, damages or expense arising out of claims for
fees or commissions of brokers employed or alleged to have been employed by such
indemnifying party.

[Balance of this page intentionally left blank]

 

-38-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the Plan Date.

 

ACQUISITION PARENT: EMERGING DELTA CORPORATION By:  

/s/ Allen F. Campbell

  Allen F. Campbell, President And:  

/s/ Jerry W. Jarrell

  Jerry W. Jarrell, Secretary ACQUISITION SUB: DELTA ACQUISITION SUB INC. By:  

/s/ Allen F. Campbell

  Allen F. Campbell, President And:  

/s/ Jerry W. Jarrell

  Jerry W. Jarrell, Secretary TARGET: ALCiS HEALTH, INC. By:  

/s/ Brian Berchtold

  Brian Berchtold, President And:  

/s/ Mark Lemma

  Mark Lemma, Secretary

 

-39-



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

Schedule 1.3(g)    Directors of Acquisition Parent Post Merger Schedule 1.3(h)
   Officers of Acquisition Parent Post Merger Schedule 1.4    Target Shareholder
Shares of Acquisition Parent Schedule 1.6    List of Target Options and Warrant
Holders Schedule 2.3(a)    Target Capital Stock, Notes, Warrants and Options
Schedule 2.3(b)    Target List of Target Shareholders, Shareholder Agreement
Schedule 2.5    Target Financial Statements Schedule 2.6    Target Accounts
Receivable Schedule 2.7    Target Permits Schedule 2.8    Target Tax Matters
Schedule 2.9(a)    Target Personal Property Schedule 2.10    Target Real
Property Leases Schedule 2.11    Target Environmental Matters Schedule 2.12   
Target Contracts Schedule 2.13    Target Violations Schedule 2.14    Target
Consents Schedule 2.15    Target Litigation Schedule 2.17    Target Intellectual
Property Schedule 2.18    Target Employee Benefits Schedule 2.19    Target
Employee Matters Schedule 2.22    Target Business Relations Schedule 2.23   
Target Officers and Directors Schedule 2.24    Target Bank Accounts Schedule
2.25    Target Absence of Certain Changes Schedule 3.3    Acquisition Parent
Consents Schedule 3.4    Acquisition Parent Financial Statements Schedule 3.5(b)
   Acquisition Parent Capital Stock and Stockholder List Schedule 3.6   
Acquisition Parent Accounts and Notes Receivable Schedule 3.7    Acquisition
Parent Permits Schedule 3.8    Acquisition Parent Tax Matters Schedule 3.9   
Acquisition Parent Personal Property Schedule 3.10    Acquisition Parent Real
Property Leases Schedule 3.11    Acquisition Parent Environmental Matters
Schedule 3.12    Acquisition Parent Contracts Schedule 3.13    Acquisition
Parent Violations Schedule 3.15    Acquisition Parent Litigation Schedule 3.17
   Acquisition Parent Intellectual Property Schedule 3.18(a)    Acquisition
Parent Employees Schedule 3.20    Acquisition Parent Business Relations Schedule
3.21    Acquisition Parent Officers and Directors Schedule 3.22    Acquisition
Parent Bank Accounts



--------------------------------------------------------------------------------

Schedule 3.23    Acquisition Parent Absence of Certain Changes Schedule 10.15   
Brokers and Agents Exhibit A-1    Certificate of Merger Exhibit A-2    Agreement
of Merger Exhibit B    Form of Acquisition Parent Series A Warrant Exhibit C   
Form of Acquisition Parent Series B Warrant Exhibit D    Registration Rights
Agreement



--------------------------------------------------------------------------------

EXHIBIT A-1

to

AGREEMENT AND PLAN OF MERGER

CERTIFICATE OF MERGER

OF

DELTA ACQUISITION SUB, INC.

INTO

ALCiS HEALTH, INC.

It is hereby certified that:

1. The constituent business corporations participating in the merger herein
certified are:

(i) Delta Acquisition Sub, Inc., which is incorporated under the laws of the
State of Delaware (“Delta”); and

(ii) ALCiS Health, Inc., which is incorporated under the laws of the State of
California (“ALCiS”).

2. An Agreement and Plan of Merger has been approved, adopted, certified,
executed and acknowledged by each of the aforesaid constituent corporations in
accordance with the provisions of subsection (c) of Section 252 of the General
Corporation Law of the State of Delaware, to wit, by Delta in the same manner as
is provided in Section 251 of the General Corporation Law of the State of
Delaware and by ALCiS in accordance with the laws of the State of its
incorporation.

3. The name of the surviving corporation in the merger herein certified is ALCiS
Health, Inc., which will continue its existence as said surviving corporation
under the name “ALCiS, Inc.” upon the effective date of said merger pursuant to
the provisions of the laws of the State of its incorporation.

4. The articles certificate of incorporation of ALCiS, as now in force and
effect, shall continue to be the articles of incorporation of said surviving
corporation until amended and changed pursuant to the provisions of the laws of
the State of its incorporation, except that the name of the corporation shall be
changed from ALCiS Health, Inc. to ALCiS, Inc. and there shall be added to such
articles the authority for the Board of Directors to issue blank check preferred
stock.

5. The executed Agreement and Plan of Merger between the aforesaid constituent
corporations is on file at an office of the aforesaid surviving corporation, the
address of which is as follows: 560 South Winchester Blvd., Fifth Floor, San
Jose, California 95128.



--------------------------------------------------------------------------------

6. A copy of the aforesaid Agreement and Plan of Merger will be furnished by the
aforesaid surviving corporation, on request, and without cost, to any
stockholder of each of the aforesaid constituent corporations.

7. The aforesaid surviving corporation does hereby agree that it may be served
with process in the State of Delaware in any proceeding for enforcement of any
obligation of Delta, as well as for enforcement of any obligation of said
surviving corporation arising from the merger herein certified, including any
suit or other proceeding to enforce the right, if any, of any stockholder of
Delta as determined in appraisal proceedings pursuant to the provisions of
Section 262 of the General Corporation Law of the State of Delaware; does hereby
irrevocably appoint the Secretary of State of the State of Delaware as its agent
to accept service of process in any such suit or other proceedings; and does
hereby specify the following as the address to which a copy of such process
shall be mailed by the Secretary of State of the State of Delaware: ALCiS, Inc.,
560 South Winchester Blvd., Fifth Floor, San Jose, California 95128.

8. The Agreement and Plan of Merger between the aforesaid constituent
corporations provides that the merger herein certified shall be effective on
March 31, 2006.

 

  DELTA ACQUISITION SUB,   a Delaware corporation Dated: March 31, 2006   By:  

/s/ Allen Campbell

    Allen Campbell, President   ALCiS HEALTH, INC.,   a California corporation
Dated: March 31, 2006   By:  

/s/ Brian Berchtold

    Brian Berchtold, President   Title:  

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A-2

to

AGREEMENT AND PLAN OF MERGER

AGREEMENT OF MERGER

Of

ALCIS HEALTH, INC.

And

DELTA ACQUISITION CORPORATION

This Agreement of Merger (the “Agreement”) is made and entered into as of
March 31, 2006 (the “Agreement Date”), pursuant to and in accordance with
Sections 1101 and 1108, of the California General Corporation Law (the “CGCL”)
and Section 252 of the Delaware General Corporation Law (“DGCL”) between ALCiS
Health, Inc., a California corporation (“Company”), and Delta Acquisition Sub,
Inc., a Delaware corporation (“Merger Sub” and, together with Company, the
“Constituent Corporations”). Merger Sub is a wholly owned subsidiary of Emerging
Delta Corporation, a Delaware corporation (“Parent”).

RECITALS

A. Parent, Company, and Merger Sub have entered into that certain Agreement and
Plan of Merger dated as of March 30, 2006 (the “Merger Agreement”), providing,
among other things, for the execution and filing of this Agreement and the
merger of the Merger Sub with and into the Company (the “Merger”) after which
the Merger Sub will disappear, the Company will be a wholly-owned subsidiary of
Parent, and shares and other equity of Parent will be issued to the shareholders
of the Company in exchange for their shares and other equity of the Company.

B. The respective Boards of Directors of each of the Constituent Corporations
and of Parent deem it advisable and in the best interests of each such
corporation and their respective shareholders that Merger Sub be so merged with
and into the Company and, as a result, have approved this Agreement and the
Merger.

C. The Merger Agreement, this Agreement and the Merger have been approved by the
shareholders of Company and by Parent, as the sole shareholder of Merger Sub.

NOW THEREFORE, in consideration of the mutual agreements and covenants set forth
herein, the parties hereto hereby agree as follows:

1.

THE CONSTITUENT CORPORATIONS

(a) Company. The authorized capital stock of Company consists of twenty million
(20,000,000) shares of common stock, $0.001 par value (“Company Common Stock”)
and five million (5,000,000) shares of preferred stock, $0.001 par value
(“Company Preferred Stock”), of which one million (1,000,000) shares have been
designated as Series A Preferred Stock and four million (4,000,000) shares have
been designated as Series B Preferred Stock. On the

 

1



--------------------------------------------------------------------------------

Agreement Date, the Company has four million four hundred sixty-two thousand
five hundred (4,462,500) shares of California Common Stock issued and
outstanding and two million four hundred fourteen thousand six
(2,414,006) shares of Company Preferred Stock issued and outstanding, of which
one million (1,000,000) shares are Series A Preferred Stock and one million four
hundred fourteen thousand six (1,414,006) shares are Series B Preferred Stock.
In addition, the Company has outstanding two hundred thousand (200,0000) options
to purchase Company Common Stock, a total of one million fifty-six thousand four
hundred (1,056,400) A, B, and C warrants to purchase Company Common Stock, and
contractual anti-dilution rights to acquire Company Common Stock associated with
shares of Company Common Stock purchased in an offering which closes on the
Agreement Date.

(b) Merger Sub. The authorized capital stock of Merger Sub consists of 1,000
shares of common stock, $0.001 par value per share (“Merger Sub Common Stock”).
As of the date of this Agreement, 1,000 shares of Merger Sub Common Stock are
outstanding, all of which are validly issued, fully paid and nonassessable and
are held by Parent.

2.

THE MERGER

(a) The Merger. At the Effective Time (as defined in Section 2.(b)) and subject
to and upon the terms and conditions of this Agreement and the applicable
provisions of the CGCL and DGCL, Merger Sub shall be merged with and into the
Company, the separate corporate existence of Merger Sub shall cease, and the
Company shall continue as the surviving corporation. The Company, as the
surviving corporation after the Merger, is hereinafter sometimes referred to as
the “Surviving Corporation.”

(b) Effective Time; Closing. This Agreement and the Merger shall be effective
upon the filing of this Agreement and the Officers’ Certificates with the
Secretary of State of the State of California (the time of such filing, the
“Effective Time”), at or prior to which time there shall have been filed a
Certificate of Merger with the Delaware Secretary of State.

(c) Effect of the Merger. The effect of the Merger shall be as provided in this
Agreement and the applicable provisions of the CGCL and DGCL. Without limiting
the generality of the foregoing and subject thereto, at the Effective Time, all
the property, rights, privileges, powers and franchises of Company and Merger
Sub shall vest in the Surviving Corporation, and all debts, liabilities and
duties of Company and Merger Sub shall become the debts, liabilities and duties
of the Surviving Corporation.

(d) Articles of Incorporation. At the Effective Time, the articles of
incorporation of the Company, as amended and attached hereto as Exhibit A, shall
be the articles of incorporation of the Surviving Corporation.

 

2



--------------------------------------------------------------------------------

(e) Effect on Capital Stock. Subject to the terms and conditions of this
Agreement, by virtue of the Merger and without any action on the part of Parent,
Merger Sub, Company or the holders of any of the following securities, the
following shall occur at the Effective Time:

(A) Company Stock. Each share of Company Common Stock and Company Preferred
Stock issued and outstanding immediately prior to the Effective Time will be
cancelled and extinguished and automatically converted into the right to receive
Parent equity as follows. The shares of Company Common Stock and Preferred Stock
issued to and then outstanding and held by shareholders of the Company shall be
converted into the right to receive .16 of one outstanding share of Parent
common stock, $1.00 par value per share, with any fractional shares resulting
from this exchange formula rounded down to the nearest share. No cash in lieu of
fractional shares will be paid. In addition, at the Effective Time, as part of
such conversion, each holder of one share of Company Series A Preferred Stock or
Series B Preferred Stock immediately prior to the Merger will receive one Series
A Warrant or Series B Warrant of Parent, respectively.

(B) Merger Sub Common Stock. Each share of Merger Sub Common Stock that is
issued and outstanding immediately prior to the Effective Time shall be
converted into and continue as one share of the common stock of the Surviving
Corporation and shall constitute the only outstanding shares of capital stock of
the Surviving Corporation.

(C) Conversion of Company Warrants and Options and Rights; Assumption of Company
Plan by Parent. At the Effective Time of the Merger, each warrant of the Company
and each option of the Company to purchase one share of Company Common Stock or
Preferred Stock that is outstanding and unexercised immediately prior to the
Effective Time of the Merger shall be converted automatically into one
(1) warrant or option to purchase .16 of one share of Parent common stock at an
option or conversion price equal to 6.25 times the current exercise price. Any
fractional shares resulting from such exchange shall be rounded down to the
nearest share. All other terms of such options and warrants shall remain
unchanged. Each holder of contractual anti-dilution rights in the offering of
Company Common Stock which closes on or after the Agreement Date but prior to
the Effective Time will receive one Series B Warrant per share of Company Common
stock purchased in such offering. At the Effective Time, Parent shall assume the
Company’s 2004 Stock Plan (the “2004 Plan”), and the number of shares of Parent
common stock reserved thereunder shall be the number of shares of Company Common
Stock reserved thereunder times .16. The duration and other terms of the 2004
Plan shall remain the same, provided that all references to the Company shall be
deemed to be references to Parent.

3.

MISCELLANEOUS

(a) Further Action. If, at any time after the Effective Time, any further action
is necessary or desirable to carry out the purposes of this Agreement or to vest
the Surviving Corporation with full right, title and possession to all assets,
property, rights, privileges, powers and franchises of either Company, Parent or
Merger Sub, the officers and directors of Company, Parent and Merger Sub are
fully authorized in the name of their respective corporations or otherwise to
take, and will take, all such lawful and necessary action.

 

3



--------------------------------------------------------------------------------

(b) Multiple Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original, but all of which when taken
together shall constitute one and the same agreement.

(c) Choice of Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the internal laws of the State of California
without giving effect to principles of conflicts of laws.

*****

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized respective officers as of the date first written above.

ALCIS HEALTH, INC.

By:

 

/s/ Brian Berchtold

 

Brian Berchtold

 

President

And:

 

/s/ Mark Lemma

 

Mark Lemma

 

Secretary

DELTA ACQUISITION SUB, INC.

By:

 

/s/ Allen F. Campbell

 

Allen F. Campbell

 

President

And:

 

/s/ Jerry W. Jarrell

 

Jerry W. Jarrell

 

Secretary

EMERGING DELTA CORPORATION

By:

 

/s/ Allen F. Campbell

 

Allen F. Campbell

 

President

And:

 

/s/ Jerry W. Jarrell

 

Jerry W. Jarrell

 

Secretary



--------------------------------------------------------------------------------

EXHIBIT A

ARTICLES OF INCORPORATION

AMENDED AND RESTATED

ARTICLES OF INCORPORATION

of

ALCIS, INC.

ARTICLE I — NAME

The name of this corporation is ALCIS, INC.

ARTICLE II — NATURE OF BUSINESS

The purpose of the corporation is to engage in any lawful act or activity for
which a corporation may be organized under the GENERAL CORPORATION LAW of
California, other than the banking business, the trust company business or the
practice of a profession permitted to be incorporated by the California
Corporations Code.

ARTICLE III — STOCK

This corporation is authorized to issue two classes of shares to be designated
respectively, Common Stock and Preferred Stock. The total number of shares which
this corporation is authorized to issue is 25,000,000 shares. The number of
shares of Common Stock this corporation is authorized to issue is 20,000,000,
with a par value of $0.001, and the number of shares of Preferred Stock this
corporation is authorized to issue is 5,000,000, with a par value of $0.001.

The board of directors of this corporation (the “Board of Directors”) is
authorized to determine and alter the rights, preferences, privileges, and
restrictions of the Preferred Stock.



--------------------------------------------------------------------------------

The Preferred Stock may be issued from time to time in one or more series. The
Board of Directors is authorized to fix the number of shares of any series of
Preferred Stock and to determine the designation of any such series. The Board
of Directors is further authorized to determine or alter the rights,
preferences, privileges, and restrictions granted to or imposed upon any wholly
unissued series of Preferred Stock and, within the limits and restrictions
stated in any resolution of the Board of Directors originally fixing the number
of shares constituting any series, to increase or decrease (but not below the
number of shares of any such series then outstanding) the number of shares of
any such series subsequent to the issuance of shares in the series. In case the
number of shares of Preferred Stock of any series shall be so decreased, the
shares of Preferred Stock constituting such decrease shall resume the status
which they had prior to the adoption of the resolution originally fixing the
number of shares of Preferred Stock of such series.

ARTICLE IV — LIMITATION OF LIABILITY

The liability of the directors of the corporation for monetary damages shall be
eliminated to the fullest extent permissible under California Law.

The corporation is authorized to provide indemnification of agents (as defined
in Section 317 of the California Corporations Code) for breach of duty to the
corporation and shareholders through bylaws provisions or through agreements
with the agents, or both, in excess of the indemnifications otherwise permitted
under Section 317 of the California Corporations Code, subject to the limits on
such excess indemnification set forth in Section 204 of the California
Corporations Code.



--------------------------------------------------------------------------------

ALCIS HEALTH, INC.

OFFICERS’ CERTIFICATE OF APPROVAL OF MERGER

The undersigned, Brian Berchtold and Mark Lemma, hereby certify that:

1. They are the President and Secretary, respectively of ALCiS Health, Inc., a
California corporation (“Company”).

2. The Agreement of Merger to which this Certificate is attached (the “Merger
Agreement”), providing for the merger (the “Merger”) of Delta Acquisition Sub,
Inc., a Delaware corporation, with and into the Company, was duly approved by
the board of directors and shareholders of Company.

3. The authorized capital stock of Company consists of 20,000,000 shares of
common stock, $0.001 par value per share (“Company Common”) and 5,000,000 shares
of Preferred Stock, $0.001 par value per share (“Company Preferred”), of which
1,000,000 shares are designated Series A Preferred Stock (“Series A Preferred”),
and 4,000,000 shares are designated Series B Preferred Stock (“Series B
Preferred”). There were outstanding and entitled to vote on the Agreement of
Merger 3,450,000 shares of Company Common, 1,000,000 shares of Series A
Preferred and 1,414,006 shares of Series B Preferred, all of which are validly
issued, fully paid and nonassessable.

4. The votes of each of (a) holders of a majority of the shares of Company
Common, Series A Preferred, and Series B Preferred, voting together as a single
class, (b) holders of a majority of the shares of Company Common, voting as a
separate class, and (c) holders of a majority of Company Series A and B
Preferred, voting together as a separate class, were required to approve the
Merger and the principal terms of the Merger Agreement.

5. The percentage of the outstanding shares of each class of the Company’s
shares entitled to vote on the Merger and the Merger Agreement equaled or
exceeded the vote required.

[Signatures Follow on a Separate Page]



--------------------------------------------------------------------------------

We further declare under penalty of perjury under the laws of the State of
California that the matters set forth in this certificate are true and correct
of our own knowledge.

Date: March 31, 2006

 

By:  

/s/ Brian Berchtold

  Brian Berchtold   President And:  

/s/ Mark Lemma

  Mark Lemma   Secretary



--------------------------------------------------------------------------------

DELTA ACQUISITION SUB, INC.

OFFICERS’ CERTIFICATE OF APPROVAL OF MERGER

The undersigned, Allen F. Campbell and Jerry W. Jarrell, hereby certify that:

1. They are the President and Secretary, respectively, of Delta Acquisition Sub,
Inc., a Delaware corporation (“Merger Sub”).

2. The Agreement of Merger to which this Certificate is attached (the “Merger
Agreement”), providing for the merger (the “Merger”) of Merger Sub, with and
into ALCiS Health, Inc., a California corporation, was duly approved by the
board of directors and by the sole shareholder of Merger Sub.

3. The authorized capital stock of Merger Sub consists of 1,000 shares of common
stock, $0.001 par value per share (“Merger Sub Common Stock”). The total number
of shares of Merger Sub Common Stock entitled to vote on the Merger Agreement
was 1,000 shares. A vote of more than 50% of the outstanding shares of Merger
Sub Common Stock was required to approve the Merger and the principal terms of
the Merger Agreement.

4. The Merger and the principal terms of the Merger Agreement were approved by
the consent of Merger Sub’s sole shareholder holding 100% of Company’s issued
and outstanding shares, which vote exceeded the vote required.

5. No vote of the shareholders of Emerging Delta Corporation, a Delaware
corporation and Merger Sub’s sole shareholder, was required to approve the
Merger Agreement and the Merger.

[Signatures Follow on a Separate Page]

 

-10-



--------------------------------------------------------------------------------

We further declare under penalty of perjury under the laws of the States of
California and Delaware that the matters set forth in this certificate are true
and correct of our own knowledge.

Date: March 31, 2006

 

By:  

/s/ Allen F. Campbell

  Allen F. Campbell   President By:  

/s/ Jerry W. Jarrell

  Jerry W. Jarrell   Secretary

 

-11-



--------------------------------------------------------------------------------

EXHIBIT B

to

AGREEMENT AND PLAN OF MERGER

FORM OF ACQUISITION PARENT SERIES A WARRANT

THIS WARRANT AND THE SHARES ISSUABLE UPON ITS EXERCISE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUCH SECURITIES MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT. COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE
SECURITIES AND RESTRICTING THEIR TRANSFER OR SALE MAY BE OBTAINED AT NO COST BY
WRITTEN REQUEST MADE BY THE HOLDER OF RECORD HEREOF TO THE SECRETARY OF THE
COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.

 

No. W-       March 31, 2006

SERIES A WARRANT TO PURCHASE COMMON STOCK

OF

ALCiS HEALTH, INC.

Introduction

             (“Holder”) was the holder of              shares of Series A
Preferred Stock of ALCiS Health, Inc., a California corporation (“ALCiS-CA”),
such number of shares being referred to as the “Number”. Holder had or was to
obtain ratchet anti-dilution protection in connection with such shares based
upon a price of $1.00 per share (the “Issue Price”). This warrant is being
granted to Holder to replace such protection which would otherwise have been
lost in connection with a merger involving ALCiS-CA in which Holder obtained
shares of common stock of ALCiS Health, Inc, a Delaware corporation (the
“Company”).

Agreement

This certifies that Holder is entitled, subject to the terms and conditions set
forth below, to purchase from the Company, in whole or in part, fully paid and
nonassessable shares (the “Warrant Shares”) of its $1.00 par value common stock
(“Common Stock”) at the Exercise Price (as defined in Section 2) from time to
time. The number, character and Exercise Price of such shares of Common Stock
are subject to adjustment as provided below and all references to “Warrant
Shares” and “Exercise Price” herein shall be deemed to include any such
adjustment or series of adjustments. The term “Warrant” as used herein shall
mean this Warrant, and any warrants delivered in substitution or exchange
therefor as provided herein.

1. Term of Warrant. Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable, in whole or in part, during the term commencing on
the date hereof and ending at 5:00 p.m., Pacific standard time, on the earlier
of (i) six (6) months following the effective date of a registration statement
under the Securities Exchange Act of 1934 filed by the Company with the
Securities and Exchange Commission covering Common Stock of the Company,
(ii) upon trading of Company Common Stock in a public market or (iii) March 31,
2009. This Warrant shall expire prior to the end of Exercise Period if and when
it has been exercised in full.

 

-1-



--------------------------------------------------------------------------------

2. Exercise Price. The Exercise Price shall be equal to the then par value of
the Warrant Shares, which is currently $1.00 but is expected to become $0.001
shortly.

3. Exercise of Warrant. This Warrant shall become exercisable each time the
Company issues stock other than “Excluded Shares” for a consideration below the
then “Strike Price” as such terms are defined below. Excluded Shares are
(i) shares issued pursuant to the Company’s stock option plan, not to exceed
1,300,000 shares or any greater amount approved by a vote of the Common Stock,
voting as a separate class (as adjusted for any stock split, stock dividend or
recapitalization or like event of the Company), (ii) shares issued as placement
fees relating to the sale of Common Stock, (iii) shares given in conjunction
with the purchase of technology from the patent holder/manufacturer of Company
products, (iv) shares issued pursuant to the approval by a two-thirds vote of
Common Stock shareholders, voting as a separate class (as adjusted for any stock
split, stock dividend or recapitalization or like event of the Company) which
approval includes that this Warrant and warrants similar to this Warrant not
become exercisable as a result of such issuance. The Strike Price shall
initially be the Issue Price. The Strike Price shall be adjusted from time to
time to become any price per share lower than the then current Strike Price at
which the Company issues stock other than Excluded Shares. The number of shares
as to which this Warrant shall become exercisable shall be equal to the Number
times the difference between (a) the ratio of the Strike Price immediately
before the triggering issuance to the Strike Price immediately after the
triggering issuance and (b) one (1). For example, if the Company were to issue
any non-Excluded Shares at $0.50 per share, then the Warrant would become
exercisable for the Number of shares of Common Stock. Upon each such triggering
issuance, the Company shall give notice the Holder and the Warrant shall become
exercisable for thirty (30) days thereafter. For these purposes, the
consideration received for shares being issued by the Company shall be
determined by the Company board of directors, whose determination shall be
final, binding, and conclusive for these purposes.

This Warrant may be exercised by the Holder by delivery of a photocopy of this
Warrant to the Company, with an originally executed copy of the Notice of
Exercise annexed hereto duly completed and executed on behalf of the Holder, at
the office of the Company (or such other office or agency of the Company as it
may designate by notice in writing to the Holder appearing on the books of the
Company) during the Exercise Period, and the delivery of payment to the Company,
for the account of the Company, by cash, wire transfer of immediately available
funds to a bank account specified by the Company, or by certified or bank
cashier’s check, of the Exercise Price for the number of Warrant Shares
specified in the Exercise Notice in lawful money of the United States of
America.

The Company agrees that such Warrant Shares shall be deemed to be issued to the
Holder as the record holder of such Warrant Shares as of the close of business
on the date on which this Warrant shall have been surrendered and payment made
for the Warrant Shares as aforesaid. A stock certificate or certificates for the
Warrant Shares specified in the Exercise Form shall be delivered to the Holder
as promptly as practicable, and in any event within ten (10) days, thereafter.
If this Warrant shall have been exercised only in part, the Company shall, at
the time of delivery of the stock certificate or certificates, deliver to the
Holder a new Warrant evidencing

 

-2-



--------------------------------------------------------------------------------

the rights to purchase the remaining Warrant Shares, which new Warrant shall in
all other respects be identical with this Warrant. No adjustments shall be made
on Warrant Shares issuable on the exercise of this Warrant for any cash
dividends paid or payable to holders of record of Common Stock prior to the date
as of which the Holder shall be deemed to be the record holder of such Warrant
Shares. The Company shall pay all expenses, taxes, and other charges payable in
connection with the preparation, execution, and delivery of stock certificates
pursuant to this Section 3.

4. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional share to which the Holder would otherwise be entitled, the
Company shall make a cash payment equal to the Exercise Price multiplied by such
fraction.

5. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.

6. Rights of Shareholder. Subject to Sections 9 and 11 of this Warrant, the
Holder shall not be entitled to vote or receive dividends or be deemed the
holder of Common Stock or any other securities of the Company that may at any
time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the Holder, as such, any of the
rights of a shareholder of the Company or any right to vote for the election of
directors or upon any matter submitted to shareholders at any meeting thereof,
or to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance of stock, reclassification of stock, change of par
value, or change of stock to no par value, consolidation, merger, conveyance of
assets, or otherwise) or to receive notice of meetings, or to receive dividends
or subscription rights or otherwise until the Warrant shall have been exercised
as provided herein.

7. Transfer of Warrant.

A. Warrant Register. The Company will maintain a register (the “Warrant
Register”) containing the names and addresses of the Holder or Holders. Any
Holder of this Warrant or any portion thereof may change his address as shown on
the Warrant Register by written notice to the Company requesting such change.
Any notice or written communication required or permitted to be given to the
Holder may be delivered or given by mail to such Holder as shown on the Warrant
Register and at the address shown on the Warrant Register. Until this Warrant is
transferred on the Warrant Register of the Company, the Company may treat the
Holder as shown on the Warrant Register as the absolute owner of this Warrant
for all purposes, notwithstanding any notice to the contrary.

B. Warrant Agent. The Company may, by written notice to the Holder, appoint an
agent for the purpose of maintaining the Warrant Register referred to in
Section 7(A) above,

 

-3-



--------------------------------------------------------------------------------

issuing the Warrant Shares or other securities then issuable upon the exercise
of this Warrant, exchanging this Warrant, replacing this Warrant, or any or all
of the foregoing. Thereafter, any such registration, issuance, exchange, or
replacement, as the case may be, shall be made at the office of such agent.

C. Transferability and Nonnegotiability of Warrant. This Warrant may be
transferred persons receiving shares described in the Introduction to this
Warrant if such persons are “affiliates” of the Holder, as defined in Rule 405,
as promulgated by the Securities and Exchange Commission (the “SEC”) or, with
the prior written consent of the Company, to other persons, provided that such
transferee agrees to be bound by the other restrictions on transfer applicable
to the Warrant Shares. Notwithstanding the foregoing, this Warrant may not be
transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company, if such are requested by
the Company). However, no investment representation letter or opinion of counsel
shall be required for any transfer of this Warrant (or any portion thereof) or
any shares of Common Stock issued upon exercise hereof in compliance with
Rule 144(k) and no opinion of counsel shall be required for any transfer of this
Warrant (or any portion thereof) in compliance with Rule 144A; provided that in
each of the foregoing cases the transferee agrees in writing to be subject to
the terms of this Section 7(C). Subject to the provisions of this Warrant with
respect to compliance with the Securities Act of 1933, as amended (the “Act”),
title to this Warrant may be transferred by endorsement (by the Holder executing
the Assignment Form annexed hereto) and delivery in the same manner as a
negotiable instrument transferable by endorsement and delivery.

D. Exchange of Warrant Upon a Transfer. On surrender of this Warrant for
transfer, properly endorsed on the Assignment Form and subject to the provisions
of this Warrant with respect to compliance with the Act and with the limitations
on assignments and transfers and contained in this Section 7, the Company at its
expense shall issue to or on the order of the Holder a new warrant or warrants
of like tenor, in the name of the Holder or as the Holder (on payment by the
Holder of any applicable transfer taxes) may direct, for the number of shares
issuable upon exercise hereof.

E. Compliance with Securities Laws.

i. The Holder of this Warrant, by acceptance hereof, represents that it is an
“accredited investor” within the meaning of Rule 501 of Regulation D of the
Securities Act of 1933, as amended, as presently in effect.

ii. The Holder acknowledges that this Warrant is being, and the Warrant Shares
would be, acquired solely for the Holder’s own account and not as a nominee for
any other party, and for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any Warrant Shares except under
circumstances that will not result in a violation of the Act or any applicable
state securities laws. Upon exercise of this Warrant, the Holder shall, if
requested by the Company, confirm in writing, in a form satisfactory to the
Company, that the Warrant Shares are being acquired solely for the Holder’s own
account and not as a nominee for any other party, for investment, and not with a
view toward distribution or resale.

 

-4-



--------------------------------------------------------------------------------

iii. This Warrant and Warrant Shares shall be stamped or imprinted with a legend
in substantially the following form (in addition to any legend required by state
securities laws):

THIS WARRANT AND THE SHARES ISSUABLE UPON ITS EXERCISE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUCH SECURITIES MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT. COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE
SECURITIES AND RESTRICTING THEIR TRANSFER OR SALE MAY BE OBTAINED AT NO COST BY
WRITTEN REQUEST MADE BY THE HOLDER OF RECORD HEREOF TO THE SECRETARY OF THE
COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.

The Company agrees to remove promptly, upon the request of the holder of this
Warrant or the Warrant Shares, the legend set forth in Section 7(E)(iii) above
from the documents/certificates for such securities upon full compliance with
this Agreement and either Rule 144(k) or after a sale in the public market in
compliance with Rule 144.

8. Reservation of Stock. The Company covenants that during the term this Warrant
is exercisable, the Company will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of the Warrant
Shares and, from time to time, will take all steps necessary to amend its
Articles of Incorporation to provide sufficient reserves of shares of Common
Stock for the issuance of the Warrant Shares. The Company further covenants that
all Warrant Shares, upon exercise of this Warrant and payment of the Exercise
Price, all as set forth herein, will be free from all taxes, liens and charges
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously or otherwise specified herein).

9. Notices.

A. In case:

i. the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive any dividend or other distribution, or any
right to subscribe for or purchase any shares of stock of any class or any other
securities, or to receive any other right;

ii. of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation; or

 

-5-



--------------------------------------------------------------------------------

iii. of any voluntary dissolution, liquidation or winding-up of the Company;

then, and in each such case, the Company will mail or cause to be mailed to the
Holder or Holders a notice specifying, as the case may be, (A) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(B) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation, or winding-up is to take place,
and the time, if any is to be fixed, as of which the holders of record of Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up. Such
notice shall be mailed no later than the time similar notice is mailed to the
holders of Company Common Stock.

B. All such notices, advices and communications as required by the terms of this
Warrant shall be made and be deemed to have been received (i) in the case of
personal delivery, on the date of such delivery, (ii) in the case of next day
courier service such as Federal Express, one business day after it is delivered
to the courier service for US addresses and two business days for foreign
addresses, and (iii) in the case of mailing by certified mail, on the third
business day following the date of such mailing if sent to a U.S. address and on
the tenth (10th) business day following the date of such mailing if sent to an
address outside the U.S.

10. Amendments. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the Company
or the Holder of the Warrant against which enforcement of such change, waiver,
discharge or termination is sought; provided, however, that this Warrant may
also be amended by an instrument in writing signed by the Company and approved
by holders of warrants similar to this Warrant whose warrants comprise a
majority of the sum of the “Number” covered by all such warrants. An amendment
of rights, preferences, or privileges of the Common Stock, including a change in
the par value of the Common Stock; an event described in Section 9A or 11A of
this Warrant; or any other like action shall not be treated as an amendment of
this Warrant. 11. Adjustments. The Exercise Price and the number of shares
purchasable hereunder are subject to adjustment from time to time as follows: A.
Reclassification, etc. If the Company, at any time while this Warrant, or any
portion thereof, remains outstanding and unexpired, by reorganization or
reclassification of securities or otherwise, shall change any of the securities
as to which purchase rights under this Warrant exist into the same or a
different number of securities of any other class or classes, this Warrant shall
thereafter represent the right to acquire such number and kind of securities as
would have been issuable as the result of such change with respect to the
securities that were subject to the purchase rights under this Warrant
immediately prior to such reorganization or reclassification or other change and
the Exercise Price therefor shall be appropriately adjusted, all subject to
further adjustment as provided in this Section 11.

B. Split, Subdivision or Combination of Shares. If the Company at any time while
this Warrant, or any portion thereof, remains outstanding and unexpired shall
split, subdivide or combine the securities as to which purchase rights under
this Warrant exist, into a different

 

-6-



--------------------------------------------------------------------------------

number of securities of the same class, then (i) in the case of a split or
subdivision, the securities issuable upon exercise of this Warrant shall be
proportionately increased (by an adjustment to the Number), and (ii) in the case
of a combination, the securities issuable upon exercise of this Warrant shall be
proportionately decreased(by an adjustment to the Number). There shall be no
adjustment in the Exercise Price (unless the par value changes accordingly).

C. Adjustments for Distributions in Stock or Other Securities or Property. If
while this Warrant, or any portion hereof, remains outstanding and unexpired the
holders of the securities as to which purchase rights under this Warrant exist
at the time shall have received, or, on or after the record date fixed for the
determination of eligible Shareholders, shall have become entitled to receive,
without payment therefor, other or additional stock or other securities or
property (other than cash) of the Company by way of dividend or otherwise, then
and in each case, this Warrant shall represent the right to acquire, in addition
to the number of shares of the security receivable upon exercise of this
Warrant, and without payment of any additional consideration therefor, the
amount of such other or additional stock or other securities or property (other
than cash) of the Company that such holder would hold on the date of such
exercise had it been the holder of record of the security receivable upon
exercise of this Warrant on the date hereof and had thereafter, during the
period from the date hereof to and including the date of such exercise, retained
such shares and/or all other additional stock available by it as aforesaid
during such period, giving effect to all adjustments called for during such
period by the provisions of this Section 11. Notwithstanding the foregoing, the
planned 5.25 common stock dividend of the Company, if and when effected, shall
be treated as a 6.25 to 1 stock split and the Number shall accordingly be
multiplied by 6.25 (and the Exercise Price shall not change unless the par value
changes).

D. Mergers, Consolidation, or Asset Sale. This Warrant shall terminate on any
merger or consolidation of the Company with or into another corporation, or the
sale of substantially all of its assets to another corporation, in which the
Company is not the surviving entity other than a merger to effect a change in
domicile of the Company.

E. Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 11, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each Holder of this Warrant a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Company shall, upon the written
request, at any time, of any such Holder, furnish or cause to be furnished to
such Holder a like certificate setting forth: (i) such adjustments and
readjustments; (ii) the Exercise Price at the time in effect; and (iii) the
number of shares and the amount, if any, of other property that at the time
would be received upon the exercise of the Warrant.

F. No Impairment. The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Warrant and in the taking of
all such action as may be necessary or appropriate in order to protect the
rights of the Holder against impairment. An event described above in this
subsections A, B, C, and D of this Section 11 for which appropriate adjustment
is made or an event described in Section 9A of which the Holder is given timely
notice pursuant to Section 9, shall not be deemed under any circumstance to be
an impairment of this Warrant.

 

-7-



--------------------------------------------------------------------------------

12. Miscellaneous.

A. This Warrant shall be governed by the internal laws of the State of
California as applied to agreements entered into in the State of California by
and among residents of the State of California, without reference to the
conflicts of laws provisions therein.

B. In the event of a dispute with regard to the interpretation of this Warrant,
the prevailing party may collect the cost of attorney’s fees, litigation
expenses or such other expenses as may be incurred in the enforcement of the
prevailing party’s rights hereunder.

C. This Warrant shall be exercisable as provided for herein, except that in the
event that the expiration date of this Warrant shall fall on a Saturday, Sunday
and or United States federally recognized Holiday, the expiration date for this
Warrant shall be extended to 5:00 p.m. Pacific standard time on the business day
following such Saturday, Sunday or recognized Holiday.

D. This Warrant and any document or agreements executed by the parties pursuant
to this Warrant constitute the full and complete understanding of the parties
hereto with respect to the subject matter hereof and supersede all previous
agreements or understandings, written or oral, between the parties with respect
thereto, including, without limitation, the Letter..

E. The Warrant Shares are subject to a Registration Rights Agreement to which
ALCiS-CA and the Company are a party.

In witness whereof, ALCiS Health, Inc., a Delaware corporation, has caused this
Warrant to be executed by its officer thereunto duly authorized.

Dated: March 31, 2005

 

Company: ALCiS Health, Inc. By  

 

  Brian Berchtold, President

 

-8-



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

To: ALCiS Health, Inc., a Delaware corporation

The undersigned hereby elects to purchase              shares of Common Stock of
ALCiS Health, Inc., a Delaware corporation, pursuant to the terms of the
attached Warrant, and tenders herewith payment of the purchase price for such
shares in full.

In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the shares of Common Stock to be issued upon conversion thereof are being
acquired solely for the account of the undersigned and not as a nominee for any
other party, or for investment, and that the undersigned will not offer, sell or
otherwise dispose of any such shares of Common Stock except under circumstances
that will not result in a violation of the Securities Act of 1933, as amended,
or any applicable state securities laws.

Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:

 

 

(Name)

 

(Name)

Please issue a new Warrant for the unexercised portion of the attached Warrant
in the name of the undersigned or in such other name as is specified below:

 

 

(Name)

 

 

    

 

(Date)      (Signature)

 

-9-



--------------------------------------------------------------------------------

ASSIGNMENT FORM

FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:

 

Name of Assignee

 

Address

 

Number of

Shares

 

and does hereby irrevocably constitute and appoint Attorney
                                         to make such transfer on the books of
ALCiS Health, Inc., a Delaware corporation (the “Company”), maintained for the
purpose, with full power of substitution in the premises.

If the Assignee is an “affiliate”, as defined in Rule 405, promulgated by the
SEC, please explain the basis for such determination:
                                        
                                        
                                        
                                                                       

                                                                               
                                        
                                        
                                                 .

The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of stock to be issued upon
exercise hereof are being acquired for investment and that the Assignee will not
offer, sell or otherwise dispose of this Warrant or any shares of stock to be
issued upon exercise hereof except under circumstances which will not result in
a violation of the Securities Act of 1933, as amended, or any applicable state
securities laws. Further, the Assignee has acknowledged that upon exercise of
this Warrant, the Assignee shall, if requested by the Company, confirm in
writing, in a form satisfactory to the Company, that the shares of stock so
purchased are being acquired for investment and not with a view toward
distribution or resale.

Dated:                     .

 

 

Signature of Holder

 

-10-



--------------------------------------------------------------------------------

EXHIBIT C

to

AGREEMENT AND PLAN OF MERGER

FORM OF ACQUISITION PARENT SERIES B WARRANT

THIS WARRANT AND THE SHARES ISSUABLE UPON ITS EXERCISE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUCH SECURITIES MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT. COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE
SECURITIES AND RESTRICTING THEIR TRANSFER OR SALE MAY BE OBTAINED AT NO COST BY
WRITTEN REQUEST MADE BY THE HOLDER OF RECORD HEREOF TO THE SECRETARY OF THE
COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.

 

No. W-       March 31, 2006

SERIES B WARRANT TO PURCHASE COMMON STOCK

OF

ALCiS HEALTH, INC.

Introduction

                                              (“Holder”) [was the holder of
             shares of Series B Preferred Stock] [subscribed during March, 2006,
to purchase              shares of Common Stock]** of ALCiS Health, Inc., a
California corporation (“ALCiS-CA”), such number of shares being referred to as
the “Number”). Holder had or was to obtain ratchet anti-dilution protection in
connection with such shares based upon a price of $2.00 per share (the “Issue
Price”). This warrant is being granted to Holder to replace such protection
which would otherwise have been lost in connection with a merger involving
ALCiS-CA in which Holder obtained shares of common stock of ALCiS Health, Inc, a
Delaware corporation (the “Company”).

 

--------------------------------------------------------------------------------

** Cross-Out whichever bracketed phrase is inapplicable

Agreement

This certifies that Holder is entitled, subject to the terms and conditions set
forth below, to purchase from the Company, in whole or in part, fully paid and
nonassessable shares (the “Warrant Shares”) of its $1.00 par value common stock
(“Common Stock”) at the Exercise Price (as defined in Section 2) from time to
time. The number, character and Exercise Price of such shares of Common Stock
are subject to adjustment as provided below and all references to “Warrant
Shares” and “Exercise Price” herein shall be deemed to include any such
adjustment or series of adjustments. The term “Warrant” as used herein shall
mean this Warrant, and any warrants delivered in substitution or exchange
therefor as provided herein.

1. Term of Warrant. Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable, in whole or in part, during the term commencing on
the date hereof and ending at 5:00 p.m., Pacific standard time, on the earlier
of (i) six (6) months following the effective date of a registration statement
under the Securities Exchange Act of 1934 filed by the Company with

 

-1-



--------------------------------------------------------------------------------

the Securities and Exchange Commission covering Common Stock of the Company,
(ii) upon trading of Company Common Stock in a public market or (iii) March 31,
2009. This Warrant shall expire prior to the end of Exercise Period if and when
it has been exercised in full.

2. Exercise Price. The Exercise Price shall be equal to the then par value of
the Warrant Shares, which is currently $1.00 but is expected to become $0.001
shortly.

3. Exercise of Warrant. This Warrant shall become exercisable each time the
Company issues stock other than “Excluded Shares” for a consideration below the
then “Strike Price” as such terms are defined below. Excluded Shares are
(i) shares issued pursuant to the Company’s stock option plan, not to exceed
1,300,000 shares or any greater amount approved by a vote of the Common Stock,
voting as a separate class (as adjusted for any stock split, stock dividend or
recapitalization or like event of the Company), (ii) shares issued as placement
fees relating to the sale of Common Stock, (iii) shares given in conjunction
with the purchase of technology from the patent holder/manufacturer of Company
products, (iv) shares issued pursuant to the approval by a two-thirds vote of
Common Stock shareholders, voting as a separate class (as adjusted for any stock
split, stock dividend or recapitalization or like event of the Company) which
approval includes that this Warrant and warrants similar to this Warrant not
become exercisable as a result of such issuance. The Strike Price shall
initially be the Issue Price. The Strike Price shall be adjusted from time to
time to become any price per share lower than the then current Strike Price at
which the Company issues stock other than Excluded Shares. The number of shares
as to which this Warrant shall become exercisable shall be equal to the Number
times the difference between (a) the ratio of the Strike Price immediately
before the triggering issuance to the Strike Price immediately after the
triggering issuance and (b) one (1). For example, if the Company were to issue
any non-Excluded Shares at $0.50 per share, then the Warrant would become
exercisable for three times the Number of shares of Common Stock. Upon each such
triggering issuance, the Company shall give notice the Holder and the Warrant
shall become exercisable for thirty (30) days thereafter. For these purposes,
the consideration received for shares being issued by the Company shall be
determined by the Company board of directors, whose determination shall be
final, binding, and conclusive for these purposes.

This Warrant may be exercised by the Holder by delivery of a photocopy of this
Warrant to the Company, with an originally executed copy of the Notice of
Exercise annexed hereto duly completed and executed on behalf of the Holder, at
the office of the Company (or such other office or agency of the Company as it
may designate by notice in writing to the Holder appearing on the books of the
Company) during the Exercise Period, and the delivery of payment to the Company,
for the account of the Company, by cash, wire transfer of immediately available
funds to a bank account specified by the Company, or by certified or bank
cashier’s check, of the Exercise Price for the number of Warrant Shares
specified in the Exercise Notice in lawful money of the United States of
America.

The Company agrees that such Warrant Shares shall be deemed to be issued to the
Holder as the record holder of such Warrant Shares as of the close of business
on the date on which this Warrant shall have been surrendered and payment made
for the Warrant Shares as aforesaid. A stock certificate or certificates for the
Warrant Shares specified in the Exercise Form shall be delivered to the Holder
as promptly as practicable, and in any event within ten (10) days,

 

-2-



--------------------------------------------------------------------------------

thereafter. If this Warrant shall have been exercised only in part, the Company
shall, at the time of delivery of the stock certificate or certificates, deliver
to the Holder a new Warrant evidencing the rights to purchase the remaining
Warrant Shares, which new Warrant shall in all other respects be identical with
this Warrant. No adjustments shall be made on Warrant Shares issuable on the
exercise of this Warrant for any cash dividends paid or payable to holders of
record of Common Stock prior to the date as of which the Holder shall be deemed
to be the record holder of such Warrant Shares. The Company shall pay all
expenses, taxes, and other charges payable in connection with the preparation,
execution, and delivery of stock certificates pursuant to this Section 3.

4. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional share to which the Holder would otherwise be entitled, the
Company shall make a cash payment equal to the Exercise Price multiplied by such
fraction.

5. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.

6. Rights of Shareholder. Subject to Sections 9 and 11 of this Warrant, the
Holder shall not be entitled to vote or receive dividends or be deemed the
holder of Common Stock or any other securities of the Company that may at any
time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the Holder, as such, any of the
rights of a shareholder of the Company or any right to vote for the election of
directors or upon any matter submitted to shareholders at any meeting thereof,
or to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance of stock, reclassification of stock, change of par
value, or change of stock to no par value, consolidation, merger, conveyance of
assets, or otherwise) or to receive notice of meetings, or to receive dividends
or subscription rights or otherwise until the Warrant shall have been exercised
as provided herein.

7. Transfer of Warrant.

A. Warrant Register. The Company will maintain a register (the “Warrant
Register”) containing the names and addresses of the Holder or Holders. Any
Holder of this Warrant or any portion thereof may change his address as shown on
the Warrant Register by written notice to the Company requesting such change.
Any notice or written communication required or permitted to be given to the
Holder may be delivered or given by mail to such Holder as shown on the Warrant
Register and at the address shown on the Warrant Register. Until this Warrant is
transferred on the Warrant Register of the Company, the Company may treat the
Holder as shown on the Warrant Register as the absolute owner of this Warrant
for all purposes, notwithstanding any notice to the contrary.

B. Warrant Agent. The Company may, by written notice to the Holder, appoint an

 

-3-



--------------------------------------------------------------------------------

agent for the purpose of maintaining the Warrant Register referred to in
Section 7(A) above, issuing the Warrant Shares or other securities then issuable
upon the exercise of this Warrant, exchanging this Warrant, replacing this
Warrant, or any or all of the foregoing. Thereafter, any such registration,
issuance, exchange, or replacement, as the case may be, shall be made at the
office of such agent.

C. Transferability and Nonnegotiability of Warrant. This Warrant may be
transferred persons receiving shares described in the Introduction to this
Warrant if such persons are “affiliates” of the Holder, as defined in Rule 405,
as promulgated by the Securities and Exchange Commission (the “SEC”) or, with
the prior written consent of the Company, to other persons, provided that such
transferee agrees to be bound by the other restrictions on transfer applicable
to the Warrant Shares. Notwithstanding the foregoing, this Warrant may not be
transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company, if such are requested by
the Company). However, no investment representation letter or opinion of counsel
shall be required for any transfer of this Warrant (or any portion thereof) or
any shares of Common Stock issued upon exercise hereof in compliance with
Rule 144(k) and no opinion of counsel shall be required for any transfer of this
Warrant (or any portion thereof) in compliance with Rule 144A; provided that in
each of the foregoing cases the transferee agrees in writing to be subject to
the terms of this Section 7(C). Subject to the provisions of this Warrant with
respect to compliance with the Securities Act of 1933, as amended (the “Act”),
title to this Warrant may be transferred by endorsement (by the Holder executing
the Assignment Form annexed hereto) and delivery in the same manner as a
negotiable instrument transferable by endorsement and delivery.

D. Exchange of Warrant Upon a Transfer. On surrender of this Warrant for
transfer, properly endorsed on the Assignment Form and subject to the provisions
of this Warrant with respect to compliance with the Act and with the limitations
on assignments and transfers and contained in this Section 7, the Company at its
expense shall issue to or on the order of the Holder a new warrant or warrants
of like tenor, in the name of the Holder or as the Holder (on payment by the
Holder of any applicable transfer taxes) may direct, for the number of shares
issuable upon exercise hereof.

E. Compliance with Securities Laws.

i. The Holder of this Warrant, by acceptance hereof, represents that it is an
“accredited investor” within the meaning of Rule 501 of Regulation D of the
Securities Act of 1933, as amended, as presently in effect.

ii. The Holder acknowledges that this Warrant is being, and the Warrant Shares
would be, acquired solely for the Holder’s own account and not as a nominee for
any other party, and for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any Warrant Shares except under
circumstances that will not result in a violation of the Act or any applicable
state securities laws. Upon exercise of this Warrant, the Holder shall, if
requested by the Company, confirm in writing, in a form

 

-4-



--------------------------------------------------------------------------------

satisfactory to the Company, that the Warrant Shares are being acquired solely
for the Holder’s own account and not as a nominee for any other party, for
investment, and not with a view toward distribution or resale.

iii. This Warrant and Warrant Shares shall be stamped or imprinted with a legend
in substantially the following form (in addition to any legend required by state
securities laws):

THIS WARRANT AND THE SHARES ISSUABLE UPON ITS EXERCISE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUCH SECURITIES MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT. COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE
SECURITIES AND RESTRICTING THEIR TRANSFER OR SALE MAY BE OBTAINED AT NO COST BY
WRITTEN REQUEST MADE BY THE HOLDER OF RECORD HEREOF TO THE SECRETARY OF THE
COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.

The Company agrees to remove promptly, upon the request of the holder of this
Warrant or the Warrant Shares, the legend set forth in Section 7(E)(iii) above
from the documents/certificates for such securities upon full compliance with
this Agreement and either Rule 144(k) or after a sale in the public market in
compliance with Rule 144.

8. Reservation of Stock. The Company covenants that during the term this Warrant
is exercisable, the Company will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of the Warrant
Shares and, from time to time, will take all steps necessary to amend its
Articles of Incorporation to provide sufficient reserves of shares of Common
Stock for the issuance of the Warrant Shares. The Company further covenants that
all Warrant Shares, upon exercise of this Warrant and payment of the Exercise
Price, all as set forth herein, will be free from all taxes, liens and charges
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously or otherwise specified herein).

9. Notices.

A. In case:

i. the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive any dividend or other distribution, or any
right to subscribe for or purchase any shares of stock of any class or any other
securities, or to receive any other right;

ii. of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation; or

 

-5-



--------------------------------------------------------------------------------

iii. of any voluntary dissolution, liquidation or winding-up of the Company;

then, and in each such case, the Company will mail or cause to be mailed to the
Holder or Holders a notice specifying, as the case may be, (A) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(B) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation, or winding-up is to take place,
and the time, if any is to be fixed, as of which the holders of record of Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up. Such
notice shall be mailed no later than the time similar notice is mailed to the
holders of Company Common Stock.

B. All such notices, advices and communications as required by the terms of this
Warrant shall be made and be deemed to have been received (i) in the case of
personal delivery, on the date of such delivery, (ii) in the case of next day
courier service such as Federal Express, one business day after it is delivered
to the courier service for US addresses and two business days for foreign
addresses, and (iii) in the case of mailing by certified mail, on the third
business day following the date of such mailing if sent to a U.S. address and on
the tenth (10th) business day following the date of such mailing if sent to an
address outside the U.S.

10. Amendments. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the Company
or the Holder of the Warrant against which enforcement of such change, waiver,
discharge or termination is sought; provided, however, that this Warrant may
also be amended by an instrument in writing signed by the Company and approved
by holders of warrants similar to this Warrant whose warrants comprise a
majority of the sum of the “Number” covered by all such warrants. An amendment
of rights, preferences, or privileges of the Common Stock, including a change in
the par value of the Common Stock; an event described in Section 9A or 11A of
this Warrant; or any other like action shall not be treated as an amendment of
this Warrant.

11. Adjustments. The Exercise Price and the number of shares purchasable
hereunder are subject to adjustment from time to time as follows:

A. Reclassification, etc. If the Company, at any time while this Warrant, or any
portion thereof, remains outstanding and unexpired, by reorganization or
reclassification of securities or otherwise, shall change any of the securities
as to which purchase rights under this Warrant exist into the same or a
different number of securities of any other class or classes, this Warrant shall
thereafter represent the right to acquire such number and kind of securities as
would have been issuable as the result of such change with respect to the
securities that were subject to the purchase rights under this Warrant
immediately prior to such reorganization or reclassification or other change and
the Exercise Price therefor shall be appropriately adjusted, all subject to
further adjustment as provided in this Section 11.

 

-6-



--------------------------------------------------------------------------------

B. Split, Subdivision or Combination of Shares. If the Company at any time while
this Warrant, or any portion thereof, remains outstanding and unexpired shall
split, subdivide or combine the securities as to which purchase rights under
this Warrant exist, into a different number of securities of the same class,
then (i) in the case of a split or subdivision, the securities issuable upon
exercise of this Warrant shall be proportionately increased (by an adjustment to
the Number), and (ii) in the case of a combination, the securities issuable upon
exercise of this Warrant shall be proportionately decreased (by an adjustment to
the Number). There shall be no adjustment in the Exercise Price (unless the par
value changes accordingly).

C. Adjustments for Distributions in Stock or Other Securities or Property. If
while this Warrant, or any portion hereof, remains outstanding and unexpired the
holders of the securities as to which purchase rights under this Warrant exist
at the time shall have received, or, on or after the record date fixed for the
determination of eligible Shareholders, shall have become entitled to receive,
without payment therefor, other or additional stock or other securities or
property (other than cash) of the Company by way of dividend or otherwise, then
and in each case, this Warrant shall represent the right to acquire, in addition
to the number of shares of the security receivable upon exercise of this
Warrant, and without payment of any additional consideration therefor, the
amount of such other or additional stock or other securities or property (other
than cash) of the Company that such holder would hold on the date of such
exercise had it been the holder of record of the security receivable upon
exercise of this Warrant on the date hereof and had thereafter, during the
period from the date hereof to and including the date of such exercise, retained
such shares and/or all other additional stock available by it as aforesaid
during such period, giving effect to all adjustments called for during such
period by the provisions of this Section 11. Notwithstanding the foregoing, the
planned 5.25 common stock dividend of the Company, if and when effected, shall
be treated as a 6.25 to 1 stock split and the Number shall accordingly be
multiplied by 6.25 (and the Exercise Price shall not change unless the par value
changes).

D. Mergers, Consolidation, or Asset Sale. This Warrant shall terminate on any
merger or consolidation of the Company with or into another corporation, or the
sale of substantially all of its assets to another corporation, in which the
Company is not the surviving entity other than a merger to effect a change in
domicile of the Company.

E. Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 11, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each Holder of this Warrant a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Company shall, upon the written
request, at any time, of any such Holder, furnish or cause to be furnished to
such Holder a like certificate setting forth: (i) such adjustments and
readjustments; (ii) the Exercise Price at the time in effect; and (iii) the
number of shares and the amount, if any, of other property that at the time
would be received upon the exercise of the Warrant.

F. No Impairment. The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions

 

-7-



--------------------------------------------------------------------------------

of this Warrant and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder against impairment. An
event described above in this subsections A, B, C, and D of this Section 11 for
which appropriate adjustment is made or an event described in Section 9A of
which the Holder is given timely notice pursuant to Section 9, shall not be
deemed under any circumstance to be an impairment of this Warrant.

12. Miscellaneous.

A. This Warrant shall be governed by the internal laws of the State of
California as applied to agreements entered into in the State of California by
and among residents of the State of California, without reference to the
conflicts of laws provisions therein.

B. In the event of a dispute with regard to the interpretation of this Warrant,
the prevailing party may collect the cost of attorney’s fees, litigation
expenses or such other expenses as may be incurred in the enforcement of the
prevailing party’s rights hereunder.

C. This Warrant shall be exercisable as provided for herein, except that in the
event that the expiration date of this Warrant shall fall on a Saturday, Sunday
and or United States federally recognized Holiday, the expiration date for this
Warrant shall be extended to 5:00 p.m. Pacific standard time on the business day
following such Saturday, Sunday or recognized Holiday.

D. This Warrant and any document or agreements executed by the parties pursuant
to this Warrant constitute the full and complete understanding of the parties
hereto with respect to the subject matter hereof and supersede all previous
agreements or understandings, written or oral, between the parties with respect
thereto, including, without limitation, the Letter..

E. The Warrant Shares are subject to a Registration Rights Agreement to which
ALCiS-CA and the Company are a party.

In witness whereof, ALCiS Health, Inc., a Delaware corporation, has caused this
Warrant to be executed by its officer thereunto duly authorized.

Dated: March 31, 2005

 

Company: ALCiS Health, Inc. By  

 

  Brian Berchtold, President

 

-8-



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

To: ALCiS Health, Inc., a Delaware corporation

The undersigned hereby elects to purchase                      shares of Common
Stock of ALCiS Health, Inc., a Delaware corporation, pursuant to the terms of
the attached Warrant, and tenders herewith payment of the purchase price for
such shares in full.

In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the shares of Common Stock to be issued upon conversion thereof are being
acquired solely for the account of the undersigned and not as a nominee for any
other party, or for investment, and that the undersigned will not offer, sell or
otherwise dispose of any such shares of Common Stock except under circumstances
that will not result in a violation of the Securities Act of 1933, as amended,
or any applicable state securities laws.

Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:

 

 

(Name)

 

(Name)

Please issue a new Warrant for the unexercised portion of the attached Warrant
in the name of the undersigned or in such other name as is specified below:

 

 

(Name)

 

 

    

 

(Date)      (Signature)

 

-9-



--------------------------------------------------------------------------------

ASSIGNMENT FORM

FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:

 

Name of Assignee

 

Address

 

Number of

Shares

 

and does hereby irrevocably constitute and appoint Attorney
                                         to make such transfer on the books of
ALCiS Health, Inc., a Delaware corporation (the “Company”), maintained for the
purpose, with full power of substitution in the premises.

If the Assignee is an “affiliate”, as defined in Rule 405, promulgated by the
SEC, please explain the basis for such determination:
                                        
                                        
                                        
                                                                       

                                                                               
                                        
                                        
                                                 .

The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of stock to be issued upon
exercise hereof are being acquired for investment and that the Assignee will not
offer, sell or otherwise dispose of this Warrant or any shares of stock to be
issued upon exercise hereof except under circumstances which will not result in
a violation of the Securities Act of 1933, as amended, or any applicable state
securities laws. Further, the Assignee has acknowledged that upon exercise of
this Warrant, the Assignee shall, if requested by the Company, confirm in
writing, in a form satisfactory to the Company, that the shares of stock so
purchased are being acquired for investment and not with a view toward
distribution or resale.

Dated:                     .

 

 

Signature of Holder

 

-10-



--------------------------------------------------------------------------------

EXHIBIT D

to

AGREEMENT AND PLAN OF MERGER

ALCIS HEALTH, INC.

REGISTRATION RIGHTS AGREEMENT

March 31, 2005



--------------------------------------------------------------------------------

ALCIS HEALTH, INC.

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (“Agreement”) is made as of March 31, 2006,
by and between Emerging Delta Corporation, a Delaware corporation (the
“Company”) and ALCiS Health, Inc., a California corporation (“ALCiS”) on behalf
of its shareholders and holders of warrants.

Background and Recitals

A. Certain of the shareholders and warrant holders of ALCiS currently hold
piggyback registration rights.

B. ALCiS, the Company, and a subsidiary of the Company are doing a reverse
triangular merger (the “Merger”) after which ALCiS will be a wholly-owned
subsidiary of the Company and ALCiS shareholders and warrant holders will become
stockholders and warrant holders of the Company.

C. ALCiS shareholders and warrant holders desire to continue to have
registration rights on the Company shares and warrants they obtain by virtue of
the Merger.

Agreement

Based upon the facts and premises contained in the above Background and
Recitals, and in consideration of the mutual promises below, the parties agree
as follows:

1. DEFINITIONS

As used in this Agreement, the following terms shall have the meanings set forth
below:

1.1 Closing. “Closing” means the date the Merger becomes effective.

1.2 Commission. “Commission” means the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.

1.3 Common Share. “Common Share” means a share of the Company’s Common Stock,
which at the Closing $1.00 par value but which are expected to shortly become
$0.001 par value.

1.4 Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934, as
amended, or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.

1.5 Holder. “Holder” means an Investor who holds Registrable Securities or a
holder of Registrable Securities to whom the registration rights conferred by
this Agreement have been transferred in compliance with Section 2.5 hereof.



--------------------------------------------------------------------------------

1.6 Investor. “Investor” means a person who before the Merger was a shareholder
of ALCiS or who held Warrants.

1.7 Other Stockholder. “Other Stockholder” means a person, other than a Holder,
who, by virtue of agreements with the Company, is entitled to include his or its
securities in certain registrations hereunder.

1.8 Registrable Securities. “Registrable Securities” mean Common Shares
(1) issued or issuable in the Merger, (2) issuable upon exercise of Company
warrants which are issued or issuable in the Merger as a result of Warrants,
(3) issuable upon exercise of Company Series A or Series B Warrants which are
issued or issuable in the Merger or (4) issued as a dividend or other
distribution with respect to or in exchange for or in replacement of the
Registrable Securities; provided, however, that Registrable Securities shall not
include any Common Shares that have previously been registered or which have
been sold to the public.

1.9 Register. The terms “register,” “registered” and “registration” shall refer
to a registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

1.10 Registration Expenses. “Registration Expenses” mean all expenses incurred
in effecting any registration pursuant to this Agreement, including, without
limitation, all registration, qualification, and filing fees, printing expenses,
escrow fees, fees and disbursements of counsel for the Company, blue sky fees
and expenses, and expenses of any regular or special audits incident to or
required by any such registration, and the reasonable fees and disbursements of
one counsel for all Holders in the event of each registration provided for under
Sections 2.1 hereof, but shall not include Selling Expenses.

1.11 Rule 144. “Rule 144” means Rule 144 as promulgated by the Commission under
the Securities Act, as such Rule may be amended from time to time, or any
similar successor rule that may be promulgated by the Commission.

1.12 Rule 145. “Rule 145” means Rule 145 as promulgated by the Commission under
the Securities Act, as such Rule may be amended from time to time, or any
similar successor rule that may be promulgated by the Commission.

1.13 Securities Act. “Securities Act” means the Securities Act of 1933, as
amended, or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.

1.14 Selling Expenses. “Selling Expenses” mean all underwriting discounts and
selling commissions applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any selling Holder (other than the fees and
disbursements of one counsel included in Registration Expenses).

1.15 Warrants. “Warrants” means any warrants of ALCiS outstanding prior to the
Merger.

 

  3  



--------------------------------------------------------------------------------

2. REGISTRATION RIGHTS

2.1 Company Registration

(a) Company Registration. If the Company elects to register any of its
securities either for its own account or the account of a security holder or
holders exercising their respective demand registration rights, other than a
registration relating solely to employee benefit plans, or a registration
relating solely to a Rule 145 transaction, or a registration on any registration
form that does not permit secondary sales, the Company shall:

(1) promptly give to each Holder written notice of such registration; and

(2) use the Company’s best efforts to include in such registration (and any
related qualification under blue sky laws or other compliance), except as set
forth in subsection (b) below, and in any underwriting involved therein, all the
Registrable Securities specified in a written request or requests made by any
Holder and received by the Company within 20 days after the written notice from
the Company described in clause (1) above is mailed or delivered by the Company.

Such written request may specify all or a part of a Holder’s Registrable
Securities.

(b) Underwriting

(1) If the registration of which the Company gives notice is for a registered
public offering involving an underwriting, the Company shall so advise the
Holders as a part of the written notice given pursuant to subsection (a)(1)
above. In such event, the right of any Holder to registration pursuant to this
Section 2.1 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute
their securities through such underwriting shall (together with the Company and
the Other Stockholders distributing their securities through such underwriting)
enter into an underwriting agreement in customary form with the representative
of the underwriter or underwriters selected by the Company.

(2) Notwithstanding any other provision of this Section 2.1, if the
representative of the underwriters advises the Company in writing that marketing
factors require a limitation on the number of shares to be underwritten after
the inclusion of all of the shares that the Company desires to sell for its own
behalf and all shares being sold for the account of a security holder or holders
exercising their respective demand registration rights, the representative may
exclude all Registrable Securities from, or limit the number of Registrable
Securities to be included in, the registration and underwriting. The Company
shall so advise all holders of securities requesting registration, and
Section 2.6 will be applicable to determine the number of Registrable Securities
to be included in the registration and underwriting and their allocation among
the Holders. If any person does not agree to the terms of any such underwriting,
he shall be excluded therefrom by written notice from the Company or the
underwriter. Any Registrable Securities or other securities excluded or
withdrawn from such underwriting shall be withdrawn from such registration.

 

  4  



--------------------------------------------------------------------------------

(3) If shares are so withdrawn from the registration and if the number of
Registrable Securities to be included in such registration was previously
reduced as a result of marketing factors, the Company shall then offer to all
persons who have retained the right to include securities in the registration
the right to include additional securities in the registration in an aggregate
amount equal to the number of shares so withdrawn, with such shares to be
allocated among the persons requesting additional inclusion in accordance with
Section 2.6.

2.2 Expenses of Registration. All Registration Expenses incurred in connection
with registrations pursuant to Section 2.1 above shall be borne by the Company;
provided, however, that all Selling Expenses relating to securities so
registered shall be borne by the holders of such securities pro rata on the
basis of the number of shares of securities so registered on their behalf.

2.3 Information by Holder. Each Holder of Registrable Securities shall furnish
to the Company such information regarding such Holder and the distribution
proposed by such Holder as the Company may reasonably request in writing and as
shall be reasonably required in connection with any registration, qualification,
or compliance referred to in this Article 2.

2.4 Subsequent Registration Rights. Should the Company grant rights to Register
securities to Other Holders that are more favorable to the Other Holders then
the rights granted to the Holders under this Agreement, then the Company shall
notify the Holders of such grant and the Holders shall have thirty (30) days to
elect to replace their rights to Register securities under this Agreement with
such rights granted to Other Holders.

2.5 Transfer or Assignment of Registration Rights. The rights to cause the
Company to register securities granted to a Holder by the Company under this
Article 2 may be transferred or assigned by a Holder only if such persons are
“affiliates” of the Holder, as defined in Rule 405, as promulgated by the
Commission or, with the prior written consent of the Company, to other persons,
provided that such transferee agrees in writing to be bound by the obligations
imposed under this Agreement.

2.6 Allocation of Registration Opportunities. In any circumstance in which all
of the Registrable Securities and other Common Shares with registration rights
(the “Other Shares”) requested to be included in a registration on behalf of the
Holders or Other Stockholders cannot be so included as a result of limitations
of the aggregate number of Registrable Securities and Other Shares that may be
so included, the number of Registrable Securities and Other Shares that may be
so included shall be allocated pro rata among the Holders and Other Stockholders
requesting inclusion of shares pro rata on the basis of the number of
Registrable Securities and Other Shares that would be held by such Holders and
Other Stockholder, assuming exercise of warrants, divided by the total number of
Registrable Securities and Other Shares requested to be included. The Company
shall not limit the number of Registrable Securities to be included in a
registration pursuant to this Agreement in order to include shares held by
stockholders with no registration rights. To facilitate the allocation of Shares
in accordance with the above provisions, the Company or the underwriters may
round the number of Shares allocated to any Holder to the nearest 100 Shares.

2.7 Delay of Registration. No Holder shall have any right to take any action to
restrain, enjoin, or otherwise delay any registration as the result of any
controversy that might arise with respect to the interpretation or
implementation of this Article 2.

 

  5  



--------------------------------------------------------------------------------

2.8 Termination of Registration Rights. The right of any Holder to request
registration or inclusion in any registration pursuant to Section 2.1 above
shall terminate at such time that all Registrable Securities held or entitled to
be held upon conversion by such Holder may immediately be sold under Rule 144
during any 90-day period. Notwithstanding the foregoing, if not already expired,
all rights under this Article 2 shall expire on March 31, 2008.

3. MISCELLANEOUS

3.1 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of California, as if entered into by and between California
residents exclusively for performance entirely within California. The Parties
agree that any suit or proceeding in connection with, arising out of or relating
to this Agreement shall be instituted only in a court (whether federal or state)
located in Santa Clara county, and the Parties, for the purpose of any such suit
or proceeding, irrevocably submit to the jurisdiction of any such court in any
such suit or proceeding.

3.2 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

3.3 Entire Agreement; Amendment; Waiver. This Agreement (including the Schedules
hereto) constitutes the full and entire understanding and agreement between the
Parties with regard to the subjects hereof and thereof. Neither this Agreement
nor any term hereof may be amended, waived, discharged or terminated, except by
a written instrument signed by the Company and the Holders of at least a
majority of the Registrable Securities (on an as-converted basis) not resold to
the public, and any such amendment, waiver, discharge or termination shall be
binding on all the Holders and the Company. Notwithstanding the foregoing, any
term of this Agreement may be amended, waived, discharged or terminated by a
written instrument signed by the Company and a Holder, and such amendment,
waiver, discharge or termination shall be binding only upon such Holder and the
Company, and not on any other Holders.

3.4 Notices, etc. (a) All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by United States first-class
mail, postage prepaid, or delivered personally by hand or nationally recognized
courier or sent via facsimile addressed (1) if to a Holder, as indicated on the
list of Holders attached hereto as Schedule A, or at such other address as such
Holder or permitted assignee shall have furnished to the Company in writing, or
(2) if to the Company, at 560 S. Winchester Blvd., Fifth Floor, San Jose,
California 95128, or at such other address as the Company shall have furnished
to each Holder in writing. (b) All such notices and other written communications
shall be effective (1) if mailed, five days after mailing, (2) if delivered,
upon delivery, and (3) if sent via facsimile, upon confirmation of receipt.

3.5 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Holder, upon any breach or default of the Company under
this Agreement shall impair any such right, power or remedy of such Holder nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default therefore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
Holder of any breach or default under this Agreement or any waiver on the part
of any Holder of any provisions or conditions of this Agreement must be made in

 

  6  



--------------------------------------------------------------------------------

writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any Holder, shall be cumulative and not alternative.

3.6 Rights; Separability. Unless otherwise expressly provided herein, a Holder’s
rights hereunder are several rights, not rights jointly held with any of the
other Holders. In case any provision of this Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

3.7 Information Confidential. Each Holder acknowledges that the information
received by it pursuant hereto may be confidential and for its use only, and it
will not use such confidential information in violation of the Exchange Act or
reproduce, disclose or disseminate such information to any other person (other
than its employees or agents having a need to know the contents of such
information, and its attorneys), except in connection with the exercise of
rights under this Agreement, unless the Company has made such information
available to the public generally or such Holder is required to disclose such
information by a governmental body.

3.8 Titles and Subtitles. The titles of the paragraphs and subparagraphs of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

3.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

3.10 Third Party Beneficiaries. The Investors are expressly recognized as
intended third party beneficiaries to this Agreement.

Authorized Signatures

In order to bind ALCiS and the Company to this Agreement, their duly authorized
representatives have signed their names below as of the date first above
written.

 

ALCiS Health, Inc.    Emerging Delta Corporation By  

/s/ Brian Berchtold

   By  

/s/ Allen Campbell

  Brian Berchtold, President      Allen Campbell, President

 

  7  